Case 20-10343-LSS   Doc 700   Filed 05/27/20   Page 1 of 90




                    APPENDIX A

      Redline Between Debtors’ and Century’s
   Proposed Confidentiality and Protective Orders
                Case 20-10343-LSS               Doc 700        Filed 05/27/20         Page 2 of 90




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                               (Jointly Administered)
                           Debtors.


                        CONFIDENTIALITY AND PROTECTIVE ORDER

         This Confidentiality and Protective Order (this “Order”) shall govern the production,

review, disclosure, and handling of any Discovery Material by Boy Scouts of America and

Delaware BSA, LLC (together, the “Debtors”), the Ad Hoc Committee of Local Councils of the

Boy Scouts of America (the “Local Council Committee”), the Tort Claimants Committee (the

“TCC”), the Future Claimants’ Representative (the “FCR”), the Official Committee of Unsecured

Creditors (the “UCC”), any other Official Committee, the insurers identified in Exhibit B hereto

(the “Insurers”), and other parties in interest having a right to be heard in the Chapter 11 Cases in

accordance with 11 U.S.C. §§ 1109(b) who assent to be bound to this Order by executing a copy

of the “Acknowledgment and Agreement to Be Bound” annexed hereto as Exhibit A hereto (each

individually, a “Party” and, collectively, the “Parties”).2

    I.       PURPOSES AND LIMITATIONS

         This Order applies to the production, disclosure, handling, dissemination, exchange, and

use of documents and all discovery in the Chapter 11 Cases and related proceedings, including:



1   The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
    number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
    address is 1325 W. Walnut Hill Ln., Irving, Texas 75038.
2   All capitalized terms used but not otherwise defined in this paragraph and in Section I (Purposes and
    Limitations) of this Order shall have the meanings ascribed to such terms elsewhere in this Order.
              Case 20-10343-LSS        Doc 700       Filed 05/27/20    Page 3 of 90




discovery under Rule 2004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”); materials produced, provided, or made available on a voluntary basis; and discovery in

connection with judicial or other proceedings, such as contested matters, adversary proceedings

and other disputes provided, however, to the extent Discovery Material has been or will be

produced by a Producing Party to any individual Member of an Official Committee or Local

Council Committee in its individual capacity and such production is subject to another order of a

court then such other order shall control the handling of such Discovery Material, or other

discovery. The Parties have sought and will seek certain Discovery Material (as defined below)

from one another and other parties in interest in and with respect to the Chapter 11 Cases

(collectively, “Discovery Requests”) on a voluntary basis and as provided by the Federal Rules

of Civil Procedure (the “Federal Rules”), the Bankruptcy Rules, and the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”). As a result, the Parties have produced, provided access to, and

made available, and might continue to produce, provide access to, and make available, certain

Discovery Material. The purpose of this Order is to facilitate and expedite the production,

exchange and treatment of Discovery Material and to protect Discovery Material that a Party or

Party in Interest seeks to maintain as confidential in accordance with the terms hereof.

         For purposes of this Order, unless otherwise provided herein, the words “include” and

“including,” and variations thereof, shall not be deemed to be terms of limitation and shall be

deemed to be followed by the words “without limitation.”

   II.      DEFINITIONS

         Bankruptcy Court: the United States Bankruptcy Court for the District of Delaware.




                                                 2
              Case 20-10343-LSS         Doc 700      Filed 05/27/20    Page 4 of 90




       Business Day: any day, other than a Saturday, Sunday or “legal holiday” as such term is

defined in Bankruptcy Rule 9006(a).

       Challenging Party: a Party that challenges the designation of Discovery Material under

this Order.

       Chapter 11 Cases: the above-captioned chapter 11 cases of the Debtors, including any

contested matter or adversary proceeding filed in connection with the above-captioned cases.

       Common Interest Protected Material: otherwise protected documents, or information,

or communications that aresubject to the attorney-client privilege,attorney work-product

doctrine, or other privilege or protection from disclosure, and are shared between an insurer and

its policyholder (e.g., documents that reflect in which two or more parties share a common

interest (e.g., attorney-client communications, attorney work product, documents reflecting

defense strategy, case evaluations, discussions and/or discussion of settlement/resolution, and

communications between insurer and policyholder regarding underlying litigation).

       Common Interest Party: any Party or party in interest asserting an interest in Discovery

Material that constitutes Common Interest Protected Material.

       Counsel (without qualifier): Outside Counsel or In-House Counsel (as well as their

respective support staff).

       Derivative Information: as defined in Paragraph 5.6.

       Discovery Material: all items or information, regardless of the medium or manner in

which it is generated, stored, or maintained (including, among other things, testimony, transcripts,

and tangible things), that are (1) produced or generated in disclosures or responses to Discovery

Requests; (2) produced, provided, or made available on a voluntary basis; or (3) otherwise

provided to Counsel and Other Retained Professionals. “Discovery Material” includes deposition




                                                 3
                 Case 20-10343-LSS      Doc 700      Filed 05/27/20     Page 5 of 90




testimony, interrogatories, answers to interrogatories, requests for admission, responses to requests

for admission, documents, all materials contained in the secure data rooms maintained by the

Debtors, as well as any and all copies, abstracts, digests, notes, summaries, and excerpts thereof.

        Future Claimants’ Representative: James L. Patton Jr. appointed pursuant to the Order

Appointing James L. Patton Jr., as Legal Representative for Future Claimants, Nunc Pro Tunc

to the Petition Date [D.I. 486].

       In-House Counsel: attorneys (and their support staff) who are employees or contractors

of a Party.

       Member: any member of an Official Committee or the Local Council Committee, and

such member’s Counsel, Other Retained Professionals, representatives, or agents for such member,

who are working on or consulted in connection with the Chapter 11 Cases and have been directed

by such member to, and have agreed to, treat the Discovery Material in accordance with the terms

of this Order.

       Official Committee: the TCC, the UCC, and any other statutory committee appointed by

the U.S. Trustee under section 1102 of the Bankruptcy Code that assents to be bound by this Order

by executing a copy of the “Acknowledgment and Agreement to Be Bound” annexed hereto as

Exhibit A.

       Other Retained Professionals: financial advisors, accounting advisors, industry advisors,

experts, consultants and other professionals (and their respective staff) that are retained in

connection these Chapter 11 Cases by the Debtors, the Local Council Committee, the Insurers, the

FCR, or any Official Committee, and that assent to be bound to this Order by executing a copy of

the “Acknowledgment and Agreement to Be Bound” annexed hereto as Exhibit A. For the

avoidance of doubt, “Other Retained Professionals” does not include “Counsel.”




                                                 4
             Case 20-10343-LSS         Doc 700      Filed 05/27/20     Page 6 of 90




       Outside Counsel: attorneys (and their support staff) who are not In-House Counsel of a

Party but are retained to represent or advise a Party regarding the Chapter 11 Cases. With respect

to the Debtors and any Official Committee(s), Outside Counsel refers to counsel that has been

retained by the Debtors or any Official Committee, the retention of which has been approved or is

sought to be approved by the Bankruptcy Court. With respect to the Local Council Committee,

Outside Counsel also includes attorneys who have assented to be bound by this Order by executing

a copy of the “Acknowledgment and Agreement to Be Bound” annexed hereto as Exhibit A, so

long as the attorney continues to represent or advise a Member or Members of the Local Council

Committee.

       Party in Interest: any person or entity (other than a Party) that provides Discovery

Material to a Party that is designated “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or

“COMMITTEE ADVISOR ONLY” and produced by any Party.

       Privileged Material: documents or information, regardless of the medium, that are

protected by a privilege or are otherwise protected from disclosure, including the attorney-client

privilege, attorney work-product doctrine, mediation or settlement privilege, or joint defense

privilege, or that otherwise constitute Common Interest Protected Material.

       Privilege or Protection: the attorney-client privilege, attorney work product doctrine,

mediation or settlement privilege, joint defense privilege, and/or any protections that apply to

material that constitutes Common Interest Protected Material.

       Producing Party: any person or entity that produces, provides, or makes available

Discovery Material to any Party.

       Professional Vendors: persons or entities that provide litigation support services to a Party

(e.g., facilitating conference calls, photocopying, videotaping, translating, preparing exhibits or




                                                5
            Case 20-10343-LSS        Doc 700      Filed 05/27/20   Page 7 of 90




demonstrations, and organizing, storing, or retrieving data in any form or medium) and their

employees and subcontractors.

       Protected Material: Discovery Material designated “CONFIDENTIAL,” “HIGHLY

CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY.”

       Receiving Party: a Party that receives Discovery Material from a Producing Party.




                                              6
                Case 20-10343-LSS              Doc 700        Filed 05/27/20         Page 8 of 90




    III.      SCOPE

           This Order applies to all Discovery Material that is produced, formally or informally,

voluntarily or in response to a formal Discovery Request, in connection with the Chapter 11 Cases.

Discovery Material produced in connection with the Chapter 11 Cases, including pursuant to

Bankruptcy Rule 2004, may (unless otherwise agreed by the Producing Party, the Debtors, the

Local Council Committee, each Official Committee, the FCR, and any Common Interest Party

with respect to the Discovery Material at issue) only be used by a Receiving Party to whom such

Discovery Material is produced, and may only be used in the Chapter 11 Cases, including in

connection with any contested matter or adversary proceeding in the Chapter 11 Cases.3 Discovery

Material may not be used in connection with any other litigation unless agreed to by the Producing

Party of such Discovery Material and by all Parties to such other litigation and, with respect to any

Discovery Material that includes or constitutes Common Interest Protected Material, the consent

of all Common Interest Parties.4 This Order does not affect, amend or modify any existing

confidentiality agreements, common-interest agreements joint-defense agreements, bylaws of any

Official Committee or unofficial committee, non-disclosure agreements, intercreditor agreements,

protective orders or similar agreements applicable to any Producing Party, Receiving Party, and/or

Party in Interest, including protective orders entered in connection with any other litigation

involving any Producing Party, Receiving Party, and/or Party in Interest (collectively, the

“Existing Confidentiality Agreements”), and nothing in this Order shall constitute a waiver of


3The Parties reserve all rights with regard to the discoverability and admissibility of Discovery Material in any
particular contested matter, adversary proceeding, or other litigation.

4 This provision shall not be read to allow any person or entity to become a Receiving Party to Discovery Material,
or to gain access to or use Discovery Material, that is not produced to such person or entity by the Producing Party.
This provision shall not be read to allow any Party to use Privileged Material, inadvertently disclosed or otherwise,
in these Chapter 11 Cases or in any other litigation.


                                                          7
              Case 20-10343-LSS         Doc 700       Filed 05/27/20     Page 9 of 90




any rights under such Existing Confidentiality Agreements. Where this Order is in conflict with

any Existing Confidentiality Agreement applicable to any Producing Party, Receiving Party, or

Party in Interest, the provision that provides the most confidentiality protection for Discovery

Materials applies (but solely in connection with these Chapter 11 Cases). In the event of a dispute,

a Party relying on an Existing Confidentiality Agreement shall produce copies of such Existing

Confidentiality Agreement that it contends provides more confidential protection than this

Protective Order and, notwithstanding anything to the contrary herein, all Parties reserve the right

to contest or challenge (using the procedures in Section VI) the terms and scope of any such

Existing Confidentiality Agreement as applicable to any Discovery Material.

       The protections conferred by this Order apply not only to Protected Material and

Privileged Material, but also (1) any information copied or extracted from Protected Material or

Privileged Material; (2) all copies, excerpts, summaries, or compilations of Protected Material or

Privileged Material; and (3) any testimony, conversations, or presentations by Parties or their

Counsel that might reveal Protected Material or Privileged Material. This Protective Order shall

apply to information received in connection with these Chapter 11 Cases, including information

obtained pursuant to Paragraph 5.9, but it shall not apply to information that is either: (a)

obtained by the Receiving Party in compliance with this Order after the disclosure from a source

who lawfully obtained the information and was under no obligation of confidentiality to the

Producing Party, or to any Common Interest Party with respect to Common Interest Protected

Material or any other Party to a shared Privilege or Protection; or (b) that was in the public

domain at the time of disclosure to a Receiving Party or becomes part of the public domain after

its disclosure to a Receiving Party as a result of publication or disclosure not involving a

violation of this Order, including becoming part of the public record through trial or otherwise.




                                                  8
              Case 20-10343-LSS         Doc 700       Filed 05/27/20    Page 10 of 90




   IV.      DURATION

         Even after the Debtors’ emergence from the Chapter 11 Cases (or if the Chapter 11 Cases

are dismissed), the confidentiality obligations imposed by this Order shall remain in effect until a

Producing Party agrees otherwise in writing or an order entered by the Bankruptcy Court directs

otherwise. The Debtors’ emergence from the Chapter 11 Cases or the dismissal of the Chapter 11

Cases shall not relieve the Parties from their responsibility to maintain the confidentiality of

Discovery Material and Privileged Material pursuant to this Order, and the Bankruptcy Court shall

retain jurisdiction to enforce the terms of this Order.

V. DESIGNATING PROTECTED MATERIAL

         5.1 Manner and Timing of Designations. Subject to Paragraphs 5.6 and 5.7 and, except as

otherwise provided in this Order or as otherwise stipulated or ordered, Discovery Material that

qualifies for protection under this Order must be clearly so designated before or at the time the

material is disclosed or produced. Any Producing Party may designate Discovery Material as

“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY” in

accordance with the following provisions:

         5.2 “CONFIDENTIAL” Material. A Producing Party may designate Discovery Material

as “CONFIDENTIAL” if such Producing Party reasonably believes in good faith (or with respect

to Discovery Material received from a Party in Interest, has been reasonably advised by such Party

in Interest) that: (1) such Discovery Material (a) constitutes or contains nonpublic proprietary or

confidential technical, business, financial, personal or other information of a nature that can be

protected under the Bankruptcy Rules or the Federal Rules, or (b) is subject to an Existing

Confidentiality Agreement or other legally protected right of privacy; or (2) the Producing Party

(a) is under a preexisting obligation to a third-party to treat such Discovery Material as confidential




                                                  9
              Case 20-10343-LSS          Doc 700        Filed 05/27/20     Page 11 of 90




or (b) has in good faith been requested by a Party in Interest to so designate such Discovery

Material on the grounds that such Party in Interest considers such Discovery Material to contain

information that meets the standard for “CONFIDENTIAL” as set forth herein.

        5.3 “HIGHLY CONFIDENTIAL” Material. A Producing Party may designate

Discovery Material as “HIGHLY CONFIDENTIAL” if such Producing Party believes in good

faith (or with respect to Discovery Material received from a Party in Interest, has been advised

by such other person or entity in good faith) that such Discovery Material contains information

that: (a) constitutes a trade secret under applicable law; or (b) contains such highly sensitive

financial, personal, or business information that is of such a nature that disclosure to persons

other than those identified in Paragraph 7.3 of this Order, as applicable, would present a risk of

competitive injury. Such HIGHLY CONFIDENTIAL material includes, but is not limited to,

Discovery Material reflecting trade secrets; sensitive financial, personal or business

information, including insurance policy information; any financial information provided by an

individual Local Council originally designated as “Committee Advisor Only” but converted to

“Highly Confidential” pursuant to Paragraph 7.4; or those portions of any material prepared by

such Producing Party’s legal advisors, industry advisors, financial advisors, accounting

advisors, experts or consultants (and their respective staff) that are retained by any Party that

include or reveal Highly Confidential Discovery Material.5

        5.4. “COMMITTEE ADVISOR ONLY” Material. A Producing Party may designate the

following material as “COMMITTEE ADVISOR ONLY”: (a) unaggregated financial

information provided bypertaining to the Local Councils; and (b) any other Discovery Material




5 Information pertaining to abuse victims, minors, BSA employees, and BSA volunteers remain subject to the
confidentiality requirements imposed by the Court. D.I. 9, 66.



                                                   10
               Case 20-10343-LSS              Doc 700         Filed 05/27/20       Page 12 of 90




that the Producing Party and Receiving Party agree to treat as “COMMITTEE ADVISOR

ONLY” due to its proprietary or otherwise highly sensitive nature.6 For the avoidance of doubt,

any financial information provided by an individual Local Council, which pertains solely to such

Local Council, shall qualify as “unaggregated financial information pertaining to the Local

Councils.”7

         5.5 Manner Of Designating Discovery Material. Designation in conformity with this Order

requires the following:

         (a) For Discovery Material produced, provided, or made available in documentary form

(e.g., paper or electronic documents or records, but excluding transcripts of depositions or other

pretrial or trial proceedings), that the Producing Party affix a legend to each page identifying such

material as (i) “Subject to Protective Order,” and (ii) and “CONFIDENTIAL,” “HIGHLY

CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY.” With regard to native files to which

a legend cannot practicably be affixed, the Producing Party shall include the designation

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” in the file name. Notwithstanding any other

provision of this Order, any Producing Party may redact personally identifying donor information

from Discovery Materials that are produced, provided, or made available, regardless of whether

such Discovery Materials are designated “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,”

“COMMITTEE ADVISOR ONLY,” or none of the above, subject to the procedures for

challenging redactions set forth in Section 6 of this Order.



6 Notwithstanding the foregoing, and subject to paragraph 7.4 below, the Official Committees’ Other Retained
Professionals may provide Members of their respective Official Committee summaries of financial information
pertaining to the Local Councils, provided such summaries aggregate the financial information and do not report the
financial information of any particular Local Council.
7 Nothing in paragraph 5.4 allows for the prospective sealing of any Discovery Material. Any Party or party in

interest seeking to keep materials under seal once they are used in a filing or in open court must seek such relief in
accordance with paragraphs 7.6–7.8 below, regardless of how such Discovery Material was designated at the time of
production.


                                                         11
             Case 20-10343-LSS          Doc 700        Filed 05/27/20   Page 13 of 90




       (b) Except as provided in Paragraph 7.8, for testimony given in deposition or in other

pretrial or trial proceedings, such testimony may be designated as Protected Material: (1) stating

so orally on the record and requesting that the relevant portion(s) of testimony is so designated; or

(2) providing written notice within seven (7) days of the Party’s receipt of the final transcript from

the court reporter that the relevant portion(s) of such transcript or recording of a deposition thereof

is so designated, except in the event that a hearing on related issues is scheduled to occur within

seven (7) days, such shorter period of time as practicable under the circumstances and to which all

Parties consent (such consent not to be unreasonably withheld). Until expiration of the aforesaid

designation period, as applicable, following receipt of the transcript by the Parties, all deposition

transcripts and recordings shall be considered and treated as HIGHLY CONFIDENTIAL unless

otherwise designated by counsel to any Party on the record at the deposition or in other pretrial or

trial proceedings. Discovery Material previously designated as Protected Material that is marked

as an exhibit during a deposition shall be treated as so designated at all times, regardless of whether

the Discovery Material has been so marked by the court reporter.

       (c) For Discovery Material produced in some form other than documentary and for any

other tangible items, that the Producing Party affix in a prominent place on the exterior of the

container or containers in which the information or item is stored the legend “CONFIDENTIAL,”

“HIGHLY CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY.” If possible, the Producing

Party shall identify in an accompanying cover letter the specific data included in such media that

is subject to the designation.

       (d) For Discovery Material produced, provided, or made available through the secure data

rooms maintained by the Debtors, including Discovery Material provided or made available

voluntarily, that the Producing Party identify Protected Material as “CONFIDENTIAL,”




                                                  12
             Case 20-10343-LSS         Doc 700        Filed 05/27/20   Page 14 of 90




“HIGHLY CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY” when providing such

Protected Material to the data room’s administrator(s). Such material will be affixed within the

data rooms with a watermark identifying such material as (i) “Subject to Protective Order,” and

(ii) “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY,”

consistent with the designation provided by the Producing Party.

       5.6 Derivative Information. Extracts, summaries, compilations, and descriptions of

Discovery Material and notes, electronic images or databases containing Discovery Material

(“Derivative Information”) shall be treated as Protected Material in accordance with the

provisions of this Order to the same extent as the Discovery Material or information from which

such Derivative Information is made or derived.

       5.7 Inadvertent Failures to Designate. The failure to designate particular Discovery

Material as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE ADVISOR

ONLY” at the time of production shall not operate to waive a Producing Party’s right to later

designate such Discovery Material as Protected Material or later apply another designation

pursuant to this Order (“Misdesignated Material”). At such time, the Receiving Party or Parties

shall make arrangements for the sequestration of the Misdesignated Material, and the Producing

Party shall substitute, where appropriate, properly labeled copies of such Discovery Material.

Upon receipt of replacement copies of such Misdesignated Material with the proper designation,

the Receiving Party or Parties shall promptly take all reasonable steps to return or destroy all

previously produced copies of such Misdesignated Material. If requested by the Producing Party,

a Receiving Party shall verify in writing that it has taken all reasonable steps to return or destroy

such Misdesignated Material. No Party shall be deemed to have violated this Order if, prior to

notification of any later designation, such Discovery Material was disclosed or used in any manner




                                                 13
             Case 20-10343-LSS         Doc 700        Filed 05/27/20   Page 15 of 90




consistent with its original designation but inconsistent with its later designation. Once such later

designation has been made, however, any Discovery Material shall be treated in accordance with

that later designation; provided, however, that if the material that was not designated has been, at

the time of the later designation, previously publicly filed with the Bankruptcy Court, no Party

shall be bound by such later designation except to the extent determined by the Bankruptcy Court

upon motion of the Party that did not make the designation. Notwithstanding the foregoing, any

Receiving Party reserves the right to challenge the new designation of any Misdesignated Material

on any grounds pursuant to the terms of this Protective Order.

       5.8 Treatment of “Ineligible Volunteer Files” and Related Documents. As soon as

practicable after the entry of this Protective Order, representatives of the Debtors, TCC,

UCC, FCR, Insurers, and Local Council Committee shall meet and confer in good faith to jointly

determine the treatment of the documents known as the “Ineligible Volunteer Files” and related

documents, including files that concern sexual abuse or similar sexually inappropriate behavior

or conduct (collectively, the “IV Files”). If these parties are unable to agree to the treatment of

the IV Files, then the parties shall consult with one or more of the mediators appointed by the

Bankruptcy Court (“Plan Mediator”) in order to reach a resolution. In the event the Parties

named in this paragraph cannot reach a resolution in consultation with the Plan Mediator, such

Parties may seek the Court’s intervention in accordance with Section 6.2 of this Order.

       5.9 Documents Produced in Prior or Pending Lawsuits. The BSA is and has been a

defendant in lawsuits in which plaintiffs have asserted claims arising from or otherwise related to

sexual and other abusive conduct (the “Prepetition Lawsuits”). During the course of the

Prepetition Lawsuits, the BSA provided certain documents to the plaintiffs, voluntarily or

otherwise (the “Prepetition Documents”). Certain of the Prepetition Documents are subject to




                                                 14
               Case 20-10343-LSS             Doc 700         Filed 05/27/20       Page 16 of 90




Existing Confidentiality Agreements in the Prepetition Lawsuits in which they were produced (the

“Prepetition Confidential Documents”).8 The plaintiffs in the Prepetition Lawsuits may share

some or all of the Prepetition Confidential Documents in accordance with the following terms: (a)

the BSA hereby consentsand Insurers consent to the delivery of Prepetition Confidential

Documents to the Prepetition Distribution GroupTCC Representatives (as defined below) andafter

notice and an opportunity to review any documents that are proposed to be provided, in which case

BSA agrees that the delivery of the Prepetition Confidential Documents to the Prepetition

Distribution GroupTCC Representatives shall not constitute a breach of any Existing

Confidentiality Agreement;97 (b) except as set forth in this Paragraph, any Prepetition Confidential

Documents delivered to the Prepetition Distribution GroupTCC Representatives shall remain

subject to any applicable Existing Confidentiality Agreement in the Prepetition Lawsuit in which

they were produceproduced and shall be treated in accordance with the terms set forth therein; (c)

Counsel to the TCC shall provide to Debtors’ Outside Counsel copies of any Prepetition

Confidential Documents as soon as practicable after receipt; (d) the Prepetition Confidential

Documents shall be shared only with the TCC’s Counsel and Other Retained Professionals, the

Members of the TCC, the UCC’s Counsel and Other Retained Professionals, of the FCR and the

FCR’s Counsel, the Local Council Committee’s Counsel and Other Retained Professionals, and

the Insurers’ Outside Counsel and Other Retained ProfessionalsTCC (collectively, the

“Prepetition Distribution GroupTCC Representatives”), and not with any other Party; and (e)

The Prepetition Confidential Documents shall be used only for the purposes of these Chapter 11



8For purposes of this paragraph, the Prepetition Documents excludes any IV Files, the treatment of which will be
addressed pursuant to paragraph 5.8.
97The Prepetition Distribution Group acknowledgesTCC Representatives acknowledge that the BSA is only
consenting on its behalf and cannot provide consent on behalf of any Local Council, to the extent such consent is
needed under the applicablerelevant Existing Confidentiality Agreement.


                                                        15
              Case 20-10343-LSS          Doc 700        Filed 05/27/20   Page 17 of 90




Cases, subject to the limitation set forth in Section III, and may not be used in any Prepetition

Lawsuit or other lawsuit, except for the Prepetition Lawsuit in which they were originally

produced. In the event that BSA and/or the Insurers do not consent to the sharing of any or all of

the Prepetition Confidential Documents, then the TCC may seek Court permission to obtain the

Prepetition Confidential Documents.

VI. CHALLENGING CONFIDENTIALITY DESIGNATIONS

        6.1 Timing of Challenge to Confidentiality Designations. A Receiving Party shall not be

obligated to challenge the propriety of a confidentiality designation at the time of its receipt of

Discovery Material, and a failure to do so shall not preclude or be deemed to preclude a subsequent

challenge thereto. The failure of any Party to challenge the designation by a Producing Party of

Discovery Material as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE

ADVISOR ONLY” during any discovery period shall not be a waiver of that Party’s right to object

to the designation at a later time, including at trial.

        6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution process

by providing written notice of each particular designation it is challenging and describing the basis

for each such challenge. To avoid ambiguity as to whether a challenge has been made, the written

notice must recite that the challenge to confidentiality is being made in accordance with this

Paragraph. Where the challenge to the designation of Discovery Material produced by a Party

or Party in Interest contains or may contain Common Interest Protected Material with another

Party or Party in Interest, the Producing Party shall give prompt notice of the challenge to any

Common Interest Party or Party in Interest with respect to the Common Interest Protected

Material. Within five (5) Business Days of the tendering of the notice challenging the designation

(or such shorter time as required under the circumstances and as consented to by the Parties with




                                                   16
               Case 20-10343-LSS             Doc 700         Filed 05/27/20      Page 18 of 90




such consent not to be unreasonably withheld), the Parties (and/or Party in Interest, where

applicable) shall attempt to resolve each challenge in good faith.108 In conferring, the Challenging

Party must explain the basis for its belief that the particular confidentiality designation was not

proper (or, in the case of redactions as provided in Paragraph 5.4(a), is not reasonably necessary

to protect the personally identifying information of the donor) and must give the Producing Party

(and/or Party in Interest, where applicable) an opportunity to review the Protected Material, to

reconsider the circumstances, and, if no change in designation is offered, to explain the basis for

the designation. The Challenging Party and the Producing Party (and/or Party in Interest, where

applicable) shall attempt in good faith to agree on a redacted version of the relevant Discovery

Material that, as a result of such redactions, may receive a less restrictive designation pursuant to

Paragraphs 5.2 or 5.3, as applicable. A Challenging Party may proceed to the next stage of the

challenge process described in Paragraph 6.3 only if it has first engaged in this meet and confer

process or establishes that the Producing Party (and/or Party in Interest, where applicable) is

unwilling to participate in the meet-and-confer process in a timely manner. In the event the

circumstances require that a meet and confer occur more expeditiously (including in the event that

a hearing on related issues is scheduled to occur within five (5) days, or the challenge is raised at

a hearing or trial), the Parties will attempt to resolve the challenge in good faith as soon as possible

after receiving notice of the challenge, and may immediately seek judicial intervention thereafter.

        6.3 Judicial Intervention. If the Parties cannot resolve a challenge without Bankruptcy

Court intervention in accordance with Paragraph 6.2, and if either the Challenging Party,

Producing Party, or Party in Interest wishes to then seek Court intervention, such Parties shall, to



108If the Challenging Party is seeking to challenge the designation made by a Local Council, the Challenging Party
shall provide the written notice required by this Paragraph to the BSA and the Local Council Committee. The BSA
shall facilitate the relevant Local Council’s involvement in the Meet and Confer described in this Paragraph.


                                                        17
             Case 20-10343-LSS           Doc 700        Filed 05/27/20    Page 19 of 90




the extent practicable, submit a joint letter or motion to the Bankruptcy Court pursuant to Local

Rule 7026-1 (either, a “Challenging Motion”) (i) reflecting each party’s position, (ii) describing

adherence to the meet-and-confer requirement of Paragraph 6.2, and (iii) attaching any relevant

information (including documents or declarations) and filing relevant documents under seal. All

Parties shall continue to afford the material in question the level of protection to which it is entitled

under the Producing Party’s designation until the Bankruptcy Court rules on the Challenging

Motion.

VII. ACCESS TO AND USE OF DISCOVERY MATERIAL

        7.1 Use of Discovery Material. A Receiving Party may use Discovery Material that is

disclosed or produced by another Party solely for the purposes of the Chapter 11 Cases and any

judicial proceedings relating to these Chapter 11 Cases (including any contested matters and any

adversary proceedings commenced in connection with the Chapter 11 Cases), subject to the

limitations set forth in Section III of this Order, and not for any other purpose, including any other

litigation or judicial proceedings, or any business, competitive, governmental, commercial, or

administrative purpose or function. In the case of use by the Local Council Committee and Official

Committees, their Members, Outside Counsel, and advisors that are retained by the Local Council

Committee, Official Committee or their Outside Counsel, in each case in their capacity as such,

Protected Material may be used only in a manner consistent with the applicable Committee’s duties

and responsibilities. Such Protected Material may be disclosed only to the categories of persons

and under the conditions described in this Order. When the Debtors emerge from the Chapter 11

Cases or the Chapter 11 Cases are dismissed, a Receiving Party must comply with the provisions

of Section XIII below (FINAL DISPOSITION). Protected Material must be stored and maintained




                                                   18
             Case 20-10343-LSS         Doc 700         Filed 05/27/20   Page 20 of 90




by a Receiving Party at a location and in a secure manner that ensures that access is limited to the

persons authorized under this Order.

       7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

the Bankruptcy Court or permitted in writing by the Producing Party, a Receiving Party may

disclose any information or items designated “CONFIDENTIAL” only to:

       (a) to the officers, directors, employees, and Counsel of the Receiving Party;

       (b) each Official Committee, each Member of each Official Committee, and the Official

Committee’s Outside Counsel;

       (c) to the Debtors and their Counsel;

       (d) to the Local Council Committee, the Members of the Local Council Committee,

Counsel to each of the Local Council Committee’s Members, and the Local Council Committee’s

Counsel, provided that disclosure is reasonably necessary for purposes of these Chapter 11 Cases;

       (e) the FCR and the FCR’s Counsel;:

       (f) the Insurers and their Counsel;,

       (g) the Insurers’ respective reinsurers, regulators, and other entities to whom disclosure is

required by law , and for whom the Insurers in good faith believe disclosure is required, provided

that prior to such disclosure the disclosing Insurer shall provide the recipient with a copy of this

Protective Order and inform the recipient that the Documents being disclosed are confidential

pursuant to the terms of this Protective Order;

       (h) Other Retained Professionals, provided that disclosure is reasonably necessary for

purposes of these Chapter 11 Cases;

       (i) court reporters and their staff, professional jury or trial consultants, and Professional

Vendors, provided that disclosure is reasonably necessary for the purposes of the Chapter 11 Cases




                                                  19
                Case 20-10343-LSS         Doc 700        Filed 05/27/20    Page 21 of 90




and complies with the limitations on the disclosure of such material set forth in Local Rule 9018-

1(f);

        (j) for purposes of witness preparation, any deponent or witness who was noticed for a

deposition, or is on a witness list for hearing or trial, in preparation for his or her noticed deposition,

hearing, or trial testimony where such Protected Material is determined by counsel for a Party in

good faith to be necessary to the anticipated subject matter of testimony; provided, however, that

such person (1) is only provided such Protected Material in connection with preparation for the

anticipated testimony, and (2) shall not be permitted to retain copies of such Protected Material;

        (k) Deponents and witnesses where counsel has a good faith basis for believing that the

witness would have had knowledge of the contents of the Protected Material in the course of

fulfilling his or her responsibilities or has information that directly bears upon the Protected

Material;

        (l) the author or recipient of a document containing the information or a custodian or other

person who otherwise possessed or knew the information;

        (m) any adverse witness during the course of a deposition where counsel questioning the

witness reasonably and in good faith believes that questioning the witness regarding the document

is necessary;

        (n) a law enforcement agency for the purpose of making a criminal referral or complaint;

and

        (o) any other person or entity with respect to whom the Producing Party (and Party in

Interest, if applicable) may consent in writing and that also has assented to be bound by this Order

by executing a copy of the “Acknowledgment and Agreement to Be Bound” annexed hereto as

Exhibit A.




                                                    20
              Case 20-10343-LSS          Doc 700         Filed 05/27/20    Page 22 of 90




        A request by a Receiving Party under this Paragraph 7.2(o) must be in writing and

reasonably specify the Discovery Materials that it seeks to disclose, the “person or entity” to which

it seeks to disclose this Discovery Material, and the reason it seeks to disclose these Discovery

Materials. The Producing Party shall use reasonable best efforts to provide a response in three

(3) Business Days from receipt of a written request. The parties shall also make reasonable

efforts to meet and confer regarding any disagreement pursuant to the process set forth in

Paragraph 6.2. If a request pursuant to Paragraph 7.2(o) is denied and efforts to meet and confer

do not yield a resolution that is satisfactory to the Requesting Party and Producing Party, the

Requesting Party may seek the Court’s intervention, as provided in Paragraph 6.3. All Parties shall

continue to afford the material in question the level of protection to which it is entitled under the

Producing Party’s designation until the Bankruptcy Court rules on the Challenge Motion.

Information that constitutes orPrivileged Material generated in connection with the defense of the

abuse claims that is subject to a shared privilege or which otherwise contains Common Interest Protected

Material is not subject to disclosure under this Paragraph 7.2(o).

        7.3 Disclosure of “HIGHLY CONFIDENTIAL” Information or Items. Discovery Material

designated “HIGHLY CONFIDENTIAL” may only be disclosed to:

        (a) the Debtors, and the Debtors’ Counsel, and Other Retained Professionals,

        (b) Outside Counsel and Other Retained Professionals retained by any Official Committee

or the Local Council Committee,

        (c) Counsel to Members of the Local Council Committee or an Official Committee,

        (d) Outside Counsel, and Other Retained Professionals retained by the Insurers, as well as

in-house Counsel and non-legal professionals working on these Chapter 11 Cases,




                                                    21
               Case 20-10343-LSS          Doc 700        Filed 05/27/20      Page 23 of 90




          (e) the Insurers’ respective reinsurers, regulators, and other entities to whom disclosure is

required by law, and for whom the Insurers in good faith believe disclosure is required, provided

that prior to such disclosure the disclosing Insurer shall provide the recipient with a copy of this

Protective Order and inform the recipient that the Documents being disclosed are confidential

pursuant to the terms of this Protective Order;

          (f) the FCR and the FCR’s Counsel, and

          (g) the persons or entities identified in Paragraphs 7.2(i)-(o).

          For the avoidance of doubt, Discovery Material designated “HIGHLY CONFIDENTIAL”

may not be disclosed to the Members of the Local Council Committee or an Official Committee

or to any other person or entity not listed in this Paragraph 7.3.

          Unless otherwise ordered by the Bankruptcy Court, a Receiving Party shall not disclose

any information or item designated “HIGHLY CONFIDENTIAL” to any other person or entity

without the prior written consent of the Producing Party; provided, however, that (1) this non-

disclosure provision shall not be applicable to any HIGHLY CONFIDENTIAL information that

specifically has previously been publicly disclosed without restriction by the Producing Party

(excluding disclosures by the Producing Party to their respective legal advisors, auditors, or other

professional advisors, or disclosures required by law or judicial process), (2) the persons receiving

HIGHLY CONFIDENTIAL information shall be permitted to discuss such information with only

those parties listed in Paragraph 7.3, and with Members of the Local Council Committee or any

Official Committee, but only to the extent necessary to fulfill their statutory and/or fiduciary

duties.

          7.4 Disclosure of “COMMITTEE ADVISOR ONLY” Information or Items. Discovery

Material designated “COMMITTEE ADVISOR ONLY” may only be disclosed to:




                                                    22
             Case 20-10343-LSS          Doc 700       Filed 05/27/20    Page 24 of 90




        (a) the Debtors, and the Debtors’ Counsel and Other Retained Professionals ,

        (b) Outside Counsel and Other Retained Professionals retained by an Official Committee,

the Local Council Committee, or the Insurers, as well as Insurers’ in-house Counsel and non-

legal professionals working on this chapter 11 case,

        (c) the Insurers’ respective reinsurers, regulators, and other entities to whom disclosure is

required by law, and for whom the Insurers in good faith believe disclosure is required,

p r o v i d e d that prior to such disclosure the disclosing Insurer shall provide the recipient

with a copy of this Protective Order and inform the recipient that the Documents being

disclosed are confidential pursuant to the terms of this Protective Order;

        (d) the FCR’s Counsel and Other Retained Professionals,; and

        (e) a law enforcement agency for the purpose of making a criminal referral or complaint.

        For the avoidance of doubt, Discovery Material designated “COMMITTEE ADVISOR

ONLY” may not be disclosed to (i) Members of the Local Council Committee, (ii) Members of an

Official Committee, (iii) Counsel to Members of the Local Council Committee (other than the

Local Council Committee’s Outside Counsel), or (iv) Counsel to Members of an Official

Committee (other than such Official Committee’s Outside Counsel), or (v) any other person or

entity not listed in this Paragraph.

        Unless otherwise ordered by the Bankruptcy Court, a Receiving Party shall not disclose

any information or item designated “COMMITTEE ADVISOR ONLY” to any other person or

entity without the prior written consent of the Producing Party; provided, however, that (1) this

non-disclosure provision shall not be applicable to any COMMITTEE ADVISOR ONLY

information that specifically has previously been publicly disclosed without restriction by the

Producing Party (excluding disclosures by the Producing Party to their respective legal advisors,




                                                 23
             Case 20-10343-LSS          Doc 700       Filed 05/27/20    Page 25 of 90




auditors, or other professional advisors, or disclosures required by law or judicial process), (2) the

persons receiving COMMITTEE ADVISOR ONLY information shall be permitted to discuss such

information with only those parties listed in Paragraph 7.4, and with Members of the Local Council

Committee or an Official Committee or the FCR, but only to the extent the Producing Party

approves such discussions in advance.

       Notwithstanding the foregoing, all Protected Material containing unaggregated financial

information pertaining to Local Councils designated as “COMMITTEE ADVISOR ONLY” shall

be re-designated as “HIGHLY CONFIDENTIAL” sixty (60) days after the date of production to

any Official Committee or the FCR, unless otherwise agreed to by the Producing Party and the

Receiving Party or directed by a Plan Mediator. The Parties agree that such unaggregated

financial information pertaining to Local Councils qualifies as “HIGHLY CONFIDENTIAL”

under this Order. The relevant Producing Party shall provide to all relevant Receiving Parties

new copies of Discovery Material that have been re-designated pursuant to this provision with

revised watermarks or other appropriate confidentiality designations for “HIGHLY

CONFIDENTIAL” Discovery Material as provided in Paragraph 5.5.

       7.5 Designations as to Specific Parties in Interest and Committee Members. If a Producing

Party determines in good faith that the disclosure of Discovery Material to a particular person or

entity presents a reasonable risk of competitive injury, the Producing Party may limit its disclosure

of such Discovery Material (the “Sequestered Material”) to exclude such person or entity (the

“Sequestered Party”). The Producing Party shall, either at the time the Sequestered Material is

disclosed to a Receiving Party or as soon thereafter as practicable, inform such Receiving Party

that the Sequestered Material is not to be disclosed to a Sequestered Party. Any Party or a party in




                                                 24
             Case 20-10343-LSS          Doc 700       Filed 05/27/20    Page 26 of 90




interest may challenge such sequestration pursuant to the process set forth in Paragraphs 6.2 and

6.3 of this Order.

       7.6 Filing or Submitting Protected Material To Court. Notwithstanding any other provision

of this Order to the contrary, any document containing Protected Material that is submitted to or

filed with the Bankruptcy Court must be filed under seal as a restricted document in accordance

with Local Rule 9018-1 and any applicable Chambers Procedures, or as otherwise ordered by the

Bankruptcy Court. All Protected Material for which a Party or Party in Interest is requesting

permission to file under seal (“Sealed Documents”) pursuant to this Order shall be filed in

unredacted form in conformity with the sealing procedures set by the Clerk of the Bankruptcy Court.

Such Sealed Documents shall be released by the Clerk of the Bankruptcy Court only upon further

order of the Bankruptcy Court.

       Any Party or Party in Interest that files a motion to file under seal with the

Bankruptcy Court shall provide counsel to the U.S. Trustee with an unredacted copy of all

documents sought to be sealed, pursuant to section 107(c)(3)(A) of the Bankruptcy Code.

       If a motion to seal has not been ruled upon and the moving party withdraws the motion to

seal, the Sealed Documents subject to the motion shall be returned to the filer thereof, unless

otherwise expressly agreed by the filer in writing, provided that such Sealed Documents

need not be returned to the filer thereof if the Sealed Documents are later filed as public

documents.

       The mere inclusion in a paper or pleading of factual information derived from documents

or things designated “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE

ADVISOR ONLY,” will not require that paper or pleading to be filed under seal if the Parties and

(and any Party in Interest, as applicable) agree in writing prior to filing the paper or pleading that




                                                 25
             Case 20-10343-LSS          Doc 700        Filed 05/27/20   Page 27 of 90




the factual information actually contained in that paper or pleading would not itself be properly

subject to such designation. If the Parties cannot resolve a dispute regarding the inclusion in a

paper or pleading of facts from documents or things marked “CONFIDENTIAL,” “HIGHLY

CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY,” the procedures of this paragraph shall

be followed prior to the filing of any such paper or pleading.

       Nothing in this Paragraph shall preclude a Party from filing Discovery Material that the

Party itself has designated as its own Protected Material in unredacted form and without

requesting sealing.

       7.7 In certain instances, materials submitted to the Bankruptcy Court may be designated

Protected Material by a Producing Party or identified as Protected Material by a Party in Interest,

and the filing Party may disagree or have no position with respect to whether sealing is

appropriate. In such instances, the filing Party shall comply with the procedures in Paragraph 7.6,

but shall indicate in its motion for permission to file under seal that the confidentiality

designation was made by the Producing Party (and/or asserted by a Party in Interest, where

applicable). Such Producing Party (and/or Party in Interest, where applicable) shall also be

served with copies of the motion and the unredacted materials submitted to the Bankruptcy

Court. The Producing Party (and any Parties in Interest, where applicable) will have ten (10)

days thereafter to submit a motion specifying the portions of the Discovery Material to be sealed

and setting forth the reasons why sealing is appropriate under the circumstances, as contemplated

by the Local Rules and the individual practice rules of the Bankruptcy Court, or otherwise

consenting that the Discovery Material need not be sealed. If the Producing Party or Party in

Interest fails to submit a motion as described above, such party shall be deemed to have




                                                  26
             Case 20-10343-LSS         Doc 700        Filed 05/27/20   Page 28 of 90




withdrawn its designation of the Protected Material as “CONFIDENTIAL,” “HIGHLY

CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY,” as applicable.

       7.8 Use of Protected Material in Open Court. The limitations on disclosure in this Order

shall not apply to any Discovery Material offered or otherwise used by any Party at trial or any

hearing held in open court except as provided in this Paragraph. As part of any pretrial

conference or any meet and confer regarding the use of exhibits in any evidentiary hearing,

counsel for any Party who desires to offer or use such Protected Material at trial or any hearing

to be held in open court shall meet and confer in good faith with the Producing Party (and/or

Party in Interest, as applicable) together with any other Parties who have expressed interest in

participating in such meet and confer to discuss ways to redact the Protected Material so that

the material may be offered or otherwise used by any party, in accordance with the provisions

of the Bankruptcy Code and Bankruptcy Rules. In the case of Protected Material that is, that

contains, or that may contain Common Interest Protected Material, such meet and confer shall

include any Common Interest Party with respect to such Common Interest Protected Material.

If the Parties are unable to resolve a dispute related to such Protected Material, then the Party

who desires to offer or use such Protected Material at trial or any hearing to be held in open

court shall comply with Paragraph 7.6 above and, in the absence of relief from the Bankruptcy

Court, such Protected Material shall not be offered or otherwise used at trial or any hearing held

in open court. Notwithstanding anything to the contrary herein, the Parties reserve their

respective rights to argue that this Protective Order will be revisited by the Bankruptcy Court

and any other court hearing an appeal from any order issued by the Bankruptcy Court prior to

any trial given the standard for redacting or sealing information to be used in a trial generally

differs from the standard for redacting or sealing information in pre-trial proceedings.




                                                 27
             Case 20-10343-LSS          Doc 700        Filed 05/27/20   Page 29 of 90




       7.10 Removal of Sealed Records. Sealed records that have been filed may be removed by

the Producing Party (i) within 90 days after a final decision disposing of the contested matter,

adversary proceeding, or other litigation is rendered if no appeal is taken, or (ii) if an appeal is

taken, within thirty (30) days after final disposition of the appeal.

VIII. PROTECTED MATERIAL DEMANDED, SUBPOENAED FOR DISCLOSURE,
ACTUALLY DISCLOSED, OR ORDERED PRODUCED IN OTHER PROCEEDINGS

       8.1. If a Party is served with a subpoena or a court order issued in other proceedings outside

of these Chapter 11 Cases that compels disclosure of any Protected Material, that Party must:

       (a)     promptly notify in writing the Producing Party and any Party in Interest that has

previously designated such information as Protected Material or that has asserted a Privilege or

Protection with respect to such Protected Material. Such notification shall include a copy of the

subpoena, court order, or request;

       (b)     promptly notify in writing the party who issued the subpoena or request that some

or all of the material covered by the subpoena, order, or request is subject to this Order. Such

notification shall include a copy of this Order; and

       (c)     cooperate with respect to all reasonable procedures sought to be pursued by the

Producing Party (and/or Party in Interest, or Party asserting a Privilege or Protection, where

applicable) whose Protected Material may be affected.

       8.2. With the exception of the U.S. Trustee, if any person or entity who is not a Party to

this Order requests or demands any Protected Material from any Party (including any Party’s

counsel or Representative), the Party or Representative receiving such request or demand shall, if

so entitled and permitted given the nature of the legal process at issue, promptly notify the other

Parties and provide copies of any writings or documents relating to such request or demand. If

any Party wishes to protect the confidentiality of any Protected Material in response to the



                                                  28
             Case 20-10343-LSS         Doc 700        Filed 05/27/20   Page 30 of 90




demand or request, then the recipient of the demand or request shall, to the extent reasonably

practicable and legally permissible, cooperate with such Party to undertake the necessary steps to

assert such applicable privileges, immunities, and rights to protect the confidentiality of the

Protected Material.

       8.3 If the Producing Party, Party in Interest, or a Party asserting a Privilege or Protection

over Protected Material timely seeks a protective order regarding the Protected Material that is

requested or demanded as described in paragraphs 8.1 and 8.2 above, the Party served with the

subpoena, court order, or request shall not produce any Protected Material before a determination

by the Court from which the subpoena or order issued, unless the Party has obtained the Producing

Party’s (and/or, where applicable, the Party in Interest’s) permission, or otherwise reasonably

believes it is legally compelled to do so. The Producing Party shall bear its own costs and expenses

when seeking protection in that Court of its confidential material. Nothing in this Order should be

construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful

directive from another Court.

       8.4 The Debtors shall not produce documents or information subject to the attorney-client

privilege, the work-product doctrine, or any other applicable privilege generated in connection

with the defense of the underlying Abuse Claims against the Debtors or privileged as to Chubb

without notice to all parties and an opportunity for the Debtors’ insurers to be heard by the Court

with notice beforehand. Nothing contained in this Protective Order authorizes a Producing Party

to disclose to any Official Committee, the FCR, or any other Partyparty or entity, or their Other

Retained Professionals, any Common Interest Protected Materialanother party’s or entity’s

privileged information generated in connection with the defense of Abuse Claims that is subject

to a shared Privilege or Protection as between the Producing Party and such party or entity. If a




                                                 29
             Case 20-10343-LSS         Doc 700        Filed 05/27/20   Page 31 of 90




Producing Party intends to produce any such information that may constitute or contain Common

Interest Protected Material (which may include information that was prepared by, or delivered by

the Producing Party to, counsel retained to represent the Producing Party in filed or threatened tort

or abuse litigation), the Producing Party will provide advance notice by email or other writing to

any Common Interest Party with respect to the Common Interest Protected Materialsuch

information prior to production by the Producing Party of such information under this Protective

Order. The notice shall attach the documents or information sought to be produced. Such

Common Interest Party will have three (3) business days after receipt of the Producing

Party’s notice to object by email or other writing to the Producing Party’s proposed production

and, if such objection is delivered to the Producing Party within the three (3) day period, then the

Producing Party and the objecting Common Interest Party willcounterparty will confer in good

faith regarding the objection and proposed production. In the event that an agreement cannot

be reached between the Producing Party and the objecting Common Interest Partycounterparty,

then the Producing Party will not produce the subject documents or information and the

Bankruptcy Court will determine whether the documents constitute or contain Common Interest

Protected Material, in which case such documents will not be produced unless ordered otherwise

by the Bankruptcy Courtthe issue.

IX. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL




                                                 30
             Case 20-10343-LSS          Doc 700       Filed 05/27/20    Page 32 of 90




       9.1 If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

Material to any person or entity or in any circumstance not authorized under this Order, the

Receiving Party must immediately (a) notify in writing the Producing Party, and any Party in

Interest that has designated the information as Protected Material, of the unauthorized disclosures,

(b) use its best efforts to retrieve all unauthorized copies of the Protected Material, and (c) inform

the person(s) or entity(ies) to whom unauthorized disclosures were made of all the terms of this

Order. Such disclosure shall be subject to Local Rule 9018-1(f) and limited to members and

employees of the law firm representing the receiving party and such other parties as to which the

Parties agree. If a Producing Party receives notice pursuant to this Article IX that the disclosed

Protected Material contains Common Interest Protected Material, the Producing Party shall

promptly give notice to each Common Interest Party with respect to the Common Interest

Protected Material. Disclosure of Protected Material other than in accordance with the terms of

this Order may subject the disclosing person to such sanctions and remedies as the Bankruptcy

Court may deem appropriate.

X. NON-WAIVER OF PRIVILEGE; INADVERTENT PRODUCTION OF PRIVILEGED
MATERIAL

      10.1 The Parties agree that, pursuant to this Order and under Fed. R. Evid. 502(d), the

inadvertent or unintentional disclosure of Privileged Material, or Discovery Material supplied

under this Order, regardless of whether the information was designated as Protected Material or

was asserted to contain Privileged Material at the time of disclosure, shall not be deemed a

waiver in whole or in part of any privilege or immunity, either as to the specific information

disclosed or as to any other information relating thereto or to related subject matter if, upon

learning of the inadvertent production, the Producing Party (or Party asserting a claim of

Privilege or Protection) notifies the Receiving Party in writing of the information of the claims or



                                                 31
             Case 20-10343-LSS          Doc 700       Filed 05/27/20    Page 33 of 90




privileges or protections and the basis for it. Upon discovery of the inadvertent error, the

Producing Party may request the return of any document inadvertently produced, and the

Receiving Party shall return or destroy the document and any copies within five business days of

such request; provided, however, that the Receiving Party shall have the right to challenge such

clawback as set forth in the subsequent paragraph (and may retain a copy of any documents or

information subject to challenge to do so). The Parties shall cooperate to preserve any

applicable Privilege or Protection or immunity for that disclosed material, including retrieval

of all copies disseminated to any other recipient. For the avoidance of doubt, this Protective

Order shall be interpreted to provide the maximum protection allowed to each Producing Party

by Fed. R. Evid. 502(d).

      10.2 In response to any disclosure of Privileged Material to a party outside of the

privilege, the Producing Party immediately shall notify any Common Interest Party with respect

to such Privileged Material. The Producing Party’s notification shall include copies of the

disclosed Privileged Material and all communications confirming that any Receiving Party has

returned and destroyed all such Privileged Material.

       10.3 Nothing in this Protective Order shall prevent any Party from challenging or

objecting to a claim of privilege, immunity, work-product protection or common interest. Any

party wishing to challenge or object to any such claim of protection shall notify the Producing

Party in writing of such challenge, and the parties shall meet-and-confer in an effort to resolve

such disagreement concerning the privilege or work-product claim with respect to such

Discovery Material. In the event of a challenge to a Privilege or Protection. as to any Privileged

Material that is or contains Common Interest Protected Material, the Producing Party shall

promptly notify the Common Interest Party of such challenge.




                                                 32
              Case 20-10343-LSS        Doc 700       Filed 05/27/20    Page 34 of 90




       A Receiving Party shall not use any Discovery Material that is subject to a claim of

privilege, immunity, or protection under this section for any purpose, other than to dispute the

claim of privilege, immunity, or protection until the Court has ruled on such dispute (if any)as

provided by Rule 26(b)(5)(B) of the Federal Rules of Civil Procedure. If a Receiving Party files

a motion disputing the claim of privilege, immunity, or protection following a meet and confer,

the applicable Producing Party bears the burden of establishing the attorney-client privilege,

attorney work product protection, common interest, or any other privilege, immunity, or protection

from production or disclosure of any such Discovery Material and may oppose such motion,

including on the grounds that inadvertent disclosure does not waive privilege.

       10.4 No Party or its counsel shall have the right to waive the attorney-client, work product,

joint defense privilege, protection for Common Interest Protected Material, or any other privilege,

protection, or defense that might be applicable to any Discovery Material it has received pursuant

to this Order. Each Party and its counsel, and each Producing Party and its counsel, shall retain

the sole right to waive its own privileges as to any Discovery Material originated solely from it or

its Counsel or other advisors, provided prior notice is given to any other Party and/or Parties that

may have a shared or joint privilege in such Discovery Material that arose prior to the date and

independent of this Order.

       10.5    Nothing in this Order shall limit the Court’s right or any Party’s right to request an

in camera review of any Discovery Material that may be subject to a claim of privilege or other

immunity.

XI. DEPOSITIONS

       11.1 Responsibilities And Obligations Of Court Reporters. In the event that testimony is

designated as Protected Material, the court reporter, who shall first have agreed to abide by the




                                                33
             Case 20-10343-LSS         Doc 700        Filed 05/27/20   Page 35 of 90




terms of this Paragraph, shall be instructed to include on the cover page of each such transcript the

legend, “This transcript portion contains information subject to a Protective Order and shall be

used only in accordance therewith,” and each page of the transcript shall include the legend

“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY,” as

appropriate. If the deposition is recorded, the recording shall also be subject to the same level of

confidentiality as the transcript and include the legend “CONFIDENTIAL,” “HIGHLY

CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY” if any portion of the transcript itself

is so designated.

       11.2 Use of Deposition Testimony in Court: Any Party or party in interest seeking to use

deposition testimony designated as Protected Material in the Bankruptcy Court must proceed in

accordance with Paragraph 7.6.

XII. MISCELLANEOUS

       12.1 Right to Further Relief. Nothing in this Order abridges the right of any person to seek

its modification by the Bankruptcy Court in the future, including the application of this Order to

any particular contested matter or adversary proceeding or any determination made by a Plan

Mediator with respect to Discovery Material.

       12.2 Right to Assert Other Objections. Nothing in this Order waives any right by a Party

that it otherwise would have to object to disclosing or producing any information or item on any

ground not addressed in this Order. Nothing in this Order shall be deemed a waiver or

relinquishment by any Party or non-Party of any objection, including but not limited to, any

objection concerning the confidentiality or proprietary nature of any documents, information, or

data requested by a Party, any right to object to a discovery request, or any right to object to the




                                                 34
             Case 20-10343-LSS        Doc 700        Filed 05/27/20   Page 36 of 90




admissibility of evidence on any ground, or to seek relief from the Court from any provision of

this Order by application on notice on any grounds.

       12.3 Continuing Applicability of Order. The provisions of this Order shall survive the

Debtors’ emergence from Bankruptcy or the dismissal of the Chapter 11 Cases for any retained

Discovery Material. The Debtors’ emergence from Bankruptcy or the dismissal of the Chapter 11

Cases shall not relieve the Parties from their responsibility to maintain the confidentiality of

Discovery Material pursuant to this Order, and the Bankruptcy Court shall retain jurisdiction to

enforce the terms of this Order.

       12.4 Amendment or Assignment of Order. This Order may be amended only by an

instrument in writing signed by the Debtors, the Local Council Committee, the TCC, the UCC,

the FCR, the Insurers, and any other Official Committee that assents to be bound by this

Order by executing a copy of the “Acknowledgment and Agreement to Be Bound” annexed

hereto as Exhibit A, with approval by the Bankruptcy Court; provided, however, notice of

any such amendment shall be given to all other Parties subject to this Order and such other Parties

shall have ten (10) Business Days to affirmatively opt-out of such amendment by providing

written notice to the Debtors, the Local Council Committee, the TCC, the UCC, the FCR, the

Insurers, and any other Official Committee that assents to be bound by this Order and upon

exercising such opt-out then such Party shall be excluded from further access to Discovery

Material and shall only be bound by the obligations of such Order prior to the amendment.

Nothing herein shall preclude a Party from applying at any time (including, without limitation,

after the conclusion of the Chapter 11 Cases) to the Bankruptcy Court for relief from (including,

without limitation termination of) any or all of the provisions of this Order. The Debtors and the

Party seeking to modify or terminate the Order shall meet and confer in good faith to reach an




                                                35
             Case 20-10343-LSS          Doc 700        Filed 05/27/20   Page 37 of 90




agreement on any issues in dispute concerning the meaning, application, or interpretation of this

Order prior to any application to the Bankruptcy Court for resolution of such dispute. A

Producing Party and a Receiving Party may agree to modify this Order as it applies to a

particular production or a particular proceeding in the Chapter 11 Cases as between such

Producing Party and such Receiving Party only with ten (10) Business Days prior notice to the

Debtors, the Local Council Committee, the TCC, the UCC, the FCR, the Insurers, and any

other Official Committee that assents to be bound by this Order by executing a copy of the

“Acknowledgment and Agreement to Be Bound” annexed hereto as Exhibit A. For the

avoidance of doubt, no such Producing Party or such Receiving Party can, through an agreement

of the type described in the previous sentence, modify their obligations with respect to

Discovery Materials designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or

“COMMITTEE ADVISOR ONLY,” or as to Privileged Material, by a Party that has not

consented to such modification.

       12.5 Use of Discovery Material by Producing Party. Nothing in this Order affects the

right of any Producing Party to use or disclose its own Discovery Material in any way. Such

disclosure will not waive the protections of this Order and will not otherwise entitle other

Parties or their attorneys to use or disclose such Discovery Material in violation of this Order.

Notwithstanding the foregoing, any Party that publicly disseminates its own Discovery

Material, including in a filing not sealed with the Court or in open court may not subsequently

restrict other Parties’ public use of the same Discovery Material on grounds that such material

constitutes Protected Material; provided, however, that if such material is subject to a shared

Privileged, the other parties to such privilege shall retain all rights as against the producing

party. Nothing in this Order affects the right of any Producing Party or Party in Interest under




                                                  36
             Case 20-10343-LSS         Doc 700        Filed 05/27/20   Page 38 of 90




applicable law to claw back Discovery Material.

       12.6 Obligations of Parties. Nothing herein shall relieve a Party of its obligations under the

Federal Rules, Bankruptcy Rules, Local Rules, any existing joint defense or common interest

agreements, or under any future stipulations and orders, regarding the production of documents or

the making of timely responses to Discovery Requests in connection with any dispute or the

Chapter 11 Cases.

       12.7 Advice of Counsel. Nothing herein shall prevent or otherwise restrict counsel from

rendering advice to their clients in connection with the Chapter 11 Cases and, in the course thereof,

relying on examination of Protected Material; provided, however, that in rendering such advice

and otherwise communicating with such client, counsel shall not make specific disclosure of any

information in any manner that is inconsistent with the restrictions or procedures set forth herein.

       12.8 Enforcement. The provisions of this Order constitute an Order of this Court and

violations of the provisions of this Order are subject to enforcement and the imposition of legal

sanctions in the same manner as any other Order of the Bankruptcy Court. Any Producing Party

(including, for the avoidance of doubt, any Local Council of the Boy Scouts of America that

provides information that is stored in the secure data rooms maintained by the Debtors), regardless

of whether such Producing Party has executed a copy of the Acknowledgement and Agreement to

be Bound, is an intended third-party beneficiary of and may seek to enforce this Order.

       12.9 Attorney-Client Privileged and Attorney Work Product Immunity. Nothing herein

shall be deemed to waive any applicable privilege or immunity, or to limit the relief available to

any Producing Party. Nothing in this Protective Order shall require disclosure of information that

is protected by the attorney-client privilege, work product immunity, or any other privilege or

immunity.




                                                 37
             Case 20-10343-LSS         Doc 700       Filed 05/27/20    Page 39 of 90




       12.10 Reservation of Rights to Seek Documents. Nothing in this Order shall prevent or

limit any right of a Member of an Official Committee (or its Counsel) or the FCR (or his Counsel)

to seek discovery or compel disclosure of any information from any Producing Party under

applicable laws or rules in its individual capacity, including through subpoena, formal discovery

or other process, even if such materials were previously disclosed or released to such Members or

FCR as Confidential Information or Highly Confidential Information, or prevent or limit any right

of the Producing Party to object to any such subpoena, formal discovery or other process, other

than on the grounds that such materials were previously disclosed to such Member in their capacity

as such, or the FCR in his capacity as such, pursuant to this Order.

       12.11 No Modification of Insurance Policies, Rights, or Obligations. Nothing in

this Order shall be deemed to modify the rights or obligations under any of Debtors’

insurance policies that any Insurer issued to Debtors, including the Parties’ rights and

obligations concerning Debtors’ pre- or post-petition production of Documents.

       12.12 Pension Benefit Guaranty Corporation (the “PBGC”). Notwithstanding any other

terms or provisions in this Order, PBGC may disclose Discovery Material to the executive branch

of the United States, Congress or any committee, joint committee, or subcommittee thereof, the

Comptroller General, PBGC and PBGC Board Of Directors, officials, advisors, consultants, and

representatives who have a need to know the information as part of their job responsibilities

(“Officials”). PBGC will inform all Officials having access to such Discovery Material that such

information is subject to this Order. Notwithstanding any other terms or provisions in this

Protective Order, PBGC may disclose information about the amount of underfunding in any

pension plan covered by Title IV of ERISA, including but not limited to information about




                                                38
             Case 20-10343-LSS         Doc 700        Filed 05/27/20   Page 40 of 90




guaranteed benefit liabilities, unfunded benefit liabilities, plan assets and funding ratios, whether

or not this information is contained in or derived from Discovery Material.

XIII. FINAL DISPOSITION

       Each Receiving Party will use commercially reasonable efforts to return all Protected

Material to the Producing Party or destroy such material (unless such Protected Material has been

offered into evidence, filed without restriction, or otherwise been made publicly available without

a violation of the terms of the Protective Order) within, as applicable, either (A) 90 days of the

request of a Producing Party and/or Party in Interest made after the closing of the Chapter 11 Cases

or (B) 30 days of the request of a Producing Party and/or Party in Interest made after the dismissal

of the Chapter 11 Cases, or in either case as soon as reasonably practicable after such request, or

such later time as the Producing Party and/or Party in Interest may agree in writing. As used in this

subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries,

Derivative Information, and any other format reproducing or capturing any of the Protected

Material. As soon as practicable following a request from the Producing Party, each applicable

Receiving Party shall certify in writing (which may be by e-mail) that, to the best of such Receiving

Party’s knowledge after reasonable inquiry, all Discovery Material containing Protected

Information has either been returned to the Producing Party or destroyed. The Receiving Party

shall not be required to locate, isolate, and return or destroy e-mails (including attachments to e-

mails) that may include Protected Information contained in deposition transcripts or drafts or final

expert reports.

       Notwithstanding the above requirements to return or destroy Protected Information, any

applicable Receiving Party, Counsel, and Other Retained Professionals may retain (i) such

Discovery Material as it reasonably believes (and at all times continues to reasonably believe) are




                                                 39
             Case 20-10343-LSS         Doc 700        Filed 05/27/20   Page 41 of 90




required in order to satisfy applicable law, ethical, or professional obligations, (ii) any analyses,

abstracts, studies, summaries, or reports prepared by the Receiving Party or its Counsel or Other

Retained Professionals based on, containing, or reflecting Protected Information, (iii) any portions

of the Protected Information that are publicly available through no wrongful act or violation of this

Protective Order on the part of the entity or the individual who caused the information to become

generally available to the public through publication or otherwise, and (iv) any portions of

Protected Information that it reasonably believes cannot be practicably destroyed (such as oral

communications, e-mail back-up records, bank-up server tapes, and any records of similar such

automated record-keeping or other retention systems). Any retained Protected Information shall

continue to be protected under this Protective Order.



                                      **END OF ORDER**




                                                 40
           Case 20-10343-LSS         Doc 700         Filed 05/27/20   Page 42 of 90




CONSENTED TO BY:

SIDLEY AUSTIN LLP                           PACHULSKI STANG ZIEHL & JONES LLP
                                            By:
Jessica C. K. Boelter (admitted pro hac vice)
William E. Curtin                           James I. Stang (admitted pro hac vice)
787 Seventh Avenue                          Robert B. Orgel (admitted pro hac vice)
New York, New York 10019                    James E. O’Neill
Telephone: (212) 839-5300                   John A. Morris (admitted pro hac vice)
Facsimile: (212) 839-5599                   John W. Lucas (admitted pro hac vice)
                                            919 N. Market Street, 17th Floor
– and –                                     P.O. Box 8705
                                            Wilmington, DE 1999-8705 (Courier 19801)
SIDLEY AUSTIN LLP                           Telephone: (302) 652-4100
Thomas A. Labuda (admitted pro hac vice)    Facsimile: (302) 652-4400
Michael C. Andolina (admitted pro hac vice) jstang@pszjlaw.com
William A. Evanoff                          rorgel@pszjlaw.com
Matthew E. Linder (admitted pro hac vice)   joneill@pszjlaw.com
One South Dearborn Street                   jmorris@pszjlaw.com
Chicago, Illinois 60603                     jlucas@pszjlaw.com
Telephone: (312) 853-7000
Facsimile: (312) 853-7036                   Attorneys for the Official Tort Claimants’
                                            Committee
– and –
                                            REED SMITH LLP
MORRIS, NICHOLS, ARSHT &                    By: ________________________________
TUNNELL LLP                                 Kurt F. Gwynne (No. 3951)
By: ________________________________ Katelin A. Morales (No. 6683)
Derek C. Abbott (No. 3376)                  1201 North Market Street, Suite 1500
Andrew R. Remming (No. 5120)                Wilmington, DE 19801
Joseph C. Barsalona II (No. 6102)           Telephone: (302) 778-7500
Paige N. Topper (No. 6470)                  Facsimile: (302) 778-7575
1201 North Market Street, 16th Floor
P.O. Box 1347                               – and –
Wilmington, Delaware 19899-1347
Telephone: (302) 658-9200                   KRAMER LEVIN NAFTALIS
Facsimile: (302) 425-4664                   & FRANKEL LLP
                                            Thomas Moers Mayer, Esquire
Proposed Attorneys for the BSA              Rachael Ringer, Esquire
                                            Jennifer Sharrett, Esquire
                                            Megan Wasson, Esquire
                                            1177 Avenue of the Americas
                                            New York, NY 10036
                                            Telephone: (212) 715-9100
                                            Facsimile: (212) 715-8000

                                                Attorneys for the Official Committee of
                                                Unsecured Creditors


                                                41
           Case 20-10343-LSS      Doc 700        Filed 05/27/20   Page 43 of 90




– and –                                     – and –

YOUNG CONAWAY STARGATT &                    DLA PIPER, LLP (US)
TAYLOR, LLP
By: _______________________________         By: __________________________________
                                            R. Craig Martin (No. 5032)
Robert S. Brady (No. 2847)                  1201 North Market Street, Suite 2100
Edwin J. Harron (No. 3396)                  Wilmington, Delaware 19801-1147
Sharon M. Zieg (No. 4196)                   Telephone: (302) 468-5655
Sara Beth A.R. Kohut (No. 4137)             Facsimile: (302) 778-7834
Rodney Square                               Email: craig.martin@dlapiper.com
1000 North King Street
Wilmington, Delaware 19801
Telephone: (302) 571-6600                   WACHTELL, LIPTON, ROSEN & KATZ
Facsimile: (302) 571-1253                   Richard G. Mason (admitted pro hac vice)
Email: rbrady@ycst.com                      Douglas K. Mayer (admitted pro hac vice)
Email: eharron@ycst.com                     Joseph C. Celentino (admitted pro hac vice)
Email: szieg@ycst.com                       51 W. 52nd Street
Email: skohut@ycst.com                      New York, New York 10019
                                            Telephone: (212) 403-1000
Proposed Counsel to the Future Claimants’   Facsimile: (212) 403-2000
Representative                              Email: RGMason@wlrk.com
                                                   DKMayer@wlrk.com
                                                   JCCelentino@wlrk.com


                                            Attorneys for the Ad Hoc Committee of Local
                                            Councils of the Boy Scouts of America




                                            42
            Case 20-10343-LSS         Doc 700     Filed 05/27/20     Page 44 of 90




                                          EXHIBIT A

                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

       I, _____________________________ [print or type full name], of _____________

________________ [print or type full address], declare under penalty of perjury that I have read

in its entirety and understand the Confidentiality and Protective Order that was issued by the

United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) on

_____________________________ in the chapter 11 cases of the Boy Scouts of America and

Delaware BSA, LLC [Case No. 20-10343 (LSS), Docket No. ____] (the “Order”). I agree to

comply with and to be bound by all the terms of the Order and I understand and acknowledge that

failure to so comply could expose me to sanctions and punishment in the nature of contempt. I

solemnly promise that I will not disclose in any manner any information or item that is subject to

the Order to any person or entity except in strict compliance with the provisions of the Order. I

further agree to submit to the jurisdiction of the Bankruptcy Court solely for the purpose of

enforcing the terms of this Confidentiality and Protective Order, even if such enforcement

proceedings occur after termination of the Chapter 11 Cases (as defined in the Order).



Date: ______________________________________

City and State where sworn and signed: _________________________________

Printed name: _______________________________

Signature: ________________________________
              Case 20-10343-LSS       Doc 700   Filed 05/27/20   Page 45 of 90




                                       EXHIBIT B

1. 1. The Chubb Group of Insurance Companies, including but not limited to Insurance
    Company of North America

2. 2. The Hartford Companies, including but not limited to Hartford Accident and Indemnity
    Company and First State Insurance Company

3. 3.   Allianz Global Risks US Insurance Company

4. 4.   National Surety Corporation

5. 5.   Liberty Mutual Insurance Company

6. 6. American International Group, Inc. entities, including National Union Fire Insurance
    Company of Pittsburgh, PA; Lexington Insurance Company; Landmark Insurance Company;
    The Insurance Company of the State of Pennsylvania
OMM_US:77793289.11
   Case 20-10343-LSS     Doc 700   Filed 05/27/20   Page 46 of 90




                             Summary report:
 Litera® Change-Pro for Word 10.9.0.460 Document comparison done on
                          5/27/2020 12:50:51 PM
Style name: OMM Standard
Intelligent Table Comparison: Active
Original filename: BSA Protective Order 254343453_53 (003).DOCX
Modified DMS: dm://OMM_US/77793289/11
Changes:
Add                                                        57
Delete                                                     63
Move From                                                  1
Move To                                                    1
Table Insert                                               0
Table Delete                                               0
Table moves to                                             0
Table moves from                                           0
Embedded Graphics (Visio, ChemDraw, Images etc.)           0
Embedded Excel                                             0
Format changes                                             0
Total Changes:                                             122
 Case 20-10343-LSS   Doc 700   Filed 05/27/20   Page 47 of 90




                     APPENDIX B

Century’s Proposed Confidentiality and Protective Orders
               Case 20-10343-LSS               Doc 700        Filed 05/27/20         Page 48 of 90




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1
                                                               (Jointly Administered)
                           Debtors.


                        CONFIDENTIALITY AND PROTECTIVE ORDER

         This Confidentiality and Protective Order (this “Order”) shall govern the production,

review, disclosure, and handling of any Discovery Material by Boy Scouts of America and

Delaware BSA, LLC (together, the “Debtors”), the Ad Hoc Committee of Local Councils of the

Boy Scouts of America (the “Local Council Committee”), the Tort Claimants Committee (the

“TCC”), the Future Claimants’ Representative (the “FCR”), the Official Committee of Unsecured

Creditors (the “UCC”), any other Official Committee, the insurers identified in Exhibit B hereto

(the “Insurers”), and other parties in interest having a right to be heard in the Chapter 11 Cases in

accordance with 11 U.S.C. §§ 1109(b) who assent to be bound to this Order by executing a copy

of the “Acknowledgment and Agreement to Be Bound” annexed hereto as Exhibit A hereto (each

individually, a “Party” and, collectively, the “Parties”). 2

    I.       PURPOSES AND LIMITATIONS

         This Order applies to the production, disclosure, handling, dissemination, exchange, and

use of documents and all discovery in the Chapter 11 Cases and related proceedings, including:



1
    The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
    number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
    address is 1325 W. Walnut Hill Ln., Irving, Texas 75038.
2
    All capitalized terms used but not otherwise defined in this paragraph and in Section I (Purposes and
    Limitations) of this Order shall have the meanings ascribed to such terms elsewhere in this Order.
              Case 20-10343-LSS        Doc 700       Filed 05/27/20   Page 49 of 90




discovery under Rule 2004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”); materials produced, provided, or made available on a voluntary basis; and discovery in

connection with judicial or other proceedings, such as contested matters, adversary proceedings

and other disputes provided, however, to the extent Discovery Material has been or will be

produced by a Producing Party to any individual Member of an Official Committee or Local

Council Committee in its individual capacity and such production is subject to another order of a

court then such other order shall control the handling of such Discovery Material, or other

discovery. The Parties have sought and will seek certain Discovery Material (as defined below)

from one another and other parties in interest in and with respect to the Chapter 11 Cases

(collectively, “Discovery Requests”) on a voluntary basis and as provided by the Federal Rules

of Civil Procedure (the “Federal Rules”), the Bankruptcy Rules, and the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”). As a result, the Parties have produced, provided access to, and

made available, and might continue to produce, provide access to, and make available, certain

Discovery Material. The purpose of this Order is to facilitate and expedite the production,

exchange and treatment of Discovery Material and to protect Discovery Material that a Party or

Party in Interest seeks to maintain as confidential in accordance with the terms hereof.

         For purposes of this Order, unless otherwise provided herein, the words “include” and

“including,” and variations thereof, shall not be deemed to be terms of limitation and shall be

deemed to be followed by the words “without limitation.”

   II.      DEFINITIONS

         Bankruptcy Court: the United States Bankruptcy Court for the District of Delaware.




                                                 2
              Case 20-10343-LSS        Doc 700       Filed 05/27/20    Page 50 of 90




       Business Day: any day, other than a Saturday, Sunday or “legal holiday” as such term is

defined in Bankruptcy Rule 9006(a).

       Challenging Party: a Party that challenges the designation of Discovery Material under

this Order.

       Chapter 11 Cases: the above-captioned chapter 11 cases of the Debtors, including any

contested matter or adversary proceeding filed in connection with the above-captioned cases.

       Common Interest Protected Material: otherwise protected documents or information in

which two or more parties share a common interest (e.g., attorney-client communications,

attorney work product, documents reflecting defense strategy, case evaluations and/or discussion

of settlement/resolution and communications between insurer and policyholder regarding

underlying litigation).

       Common Interest Party: any Party or party in interest asserting an interest in Discovery

Material that constitutes Common Interest Protected Material.

       Counsel (without qualifier): Outside Counsel or In-House Counsel (as well as their

respective support staff).

       Derivative Information: as defined in Paragraph 5.6.

       Discovery Material: all items or information, regardless of the medium or manner in

which it is generated, stored, or maintained (including, among other things, testimony, transcripts,

and tangible things), that are (1) produced or generated in disclosures or responses to Discovery

Requests; (2) produced, provided, or made available on a voluntary basis; or (3) otherwise

provided to Counsel and Other Retained Professionals. “Discovery Material” includes deposition

testimony, interrogatories, answers to interrogatories, requests for admission, responses to requests




                                                 3
              Case 20-10343-LSS        Doc 700       Filed 05/27/20   Page 51 of 90




for admission, documents, all materials contained in the secure data rooms maintained by the

Debtors, as well as any and all copies, abstracts, digests, notes, summaries, and excerpts thereof.

        Future Claimants’ Representative: James L. Patton Jr. appointed pursuant to the Order

Appointing James L. Patton Jr., as Legal Representative for Future Claimants, Nunc Pro Tunc

to the Petition Date [D.I. 486].

       In-House Counsel: attorneys (and their support staff) who are employees or contractors

of a Party.

       Member: any member of an Official Committee or the Local Council Committee, and

such member’s Counsel, Other Retained Professionals, representatives, or agents for such member,

who are working on or consulted in connection with the Chapter 11 Cases and have been directed

by such member to, and have agreed to, treat the Discovery Material in accordance with the terms

of this Order.

       Official Committee: the TCC, the UCC, and any other statutory committee appointed by

the U.S. Trustee under section 1102 of the Bankruptcy Code that assents to be bound by this Order

by executing a copy of the “Acknowledgment and Agreement to Be Bound” annexed hereto as

Exhibit A.

       Other Retained Professionals: financial advisors, accounting advisors, industry advisors,

experts, consultants and other professionals (and their respective staff) that are retained in

connection these Chapter 11 Cases by the Debtors, the Local Council Committee, the Insurers, the

FCR, or any Official Committee, and that assent to be bound to this Order by executing a copy of

the “Acknowledgment and Agreement to Be Bound” annexed hereto as Exhibit A. For the

avoidance of doubt, “Other Retained Professionals” does not include “Counsel.”




                                                 4
             Case 20-10343-LSS        Doc 700       Filed 05/27/20    Page 52 of 90




       Outside Counsel: attorneys (and their support staff) who are not In-House Counsel of a

Party but are retained to represent or advise a Party regarding the Chapter 11 Cases. With respect

to the Debtors and any Official Committee(s), Outside Counsel refers to counsel that has been

retained by the Debtors or any Official Committee, the retention of which has been approved or is

sought to be approved by the Bankruptcy Court. With respect to the Local Council Committee,

Outside Counsel also includes attorneys who have assented to be bound by this Order by executing

a copy of the “Acknowledgment and Agreement to Be Bound” annexed hereto as Exhibit A, so

long as the attorney continues to represent or advise a Member or Members of the Local Council

Committee.

       Party in Interest: any person or entity (other than a Party) that provides Discovery

Material to a Party that is designated “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or

“COMMITTEE ADVISOR ONLY” and produced by any Party.

       Privileged Material: documents or information, regardless of the medium, that are

protected by a privilege or are otherwise protected from disclosure, including the attorney-client

privilege, attorney work-product doctrine, mediation or settlement privilege, or joint defense

privilege, or that otherwise constitute Common Interest Protected Material.

       Privilege or Protection: the attorney-client privilege, attorney work product doctrine,

mediation or settlement privilege, joint defense privilege, and/or any protections that apply to

material that constitutes Common Interest Protected Material.

       Producing Party: any person or entity that produces, provides, or makes available

Discovery Material to any Party.

       Professional Vendors: persons or entities that provide litigation support services to a Party

(e.g., facilitating conference calls, photocopying, videotaping, translating, preparing exhibits or




                                                5
            Case 20-10343-LSS        Doc 700       Filed 05/27/20   Page 53 of 90




demonstrations, and organizing, storing, or retrieving data in any form or medium) and their

employees and subcontractors.

       Protected Material: Discovery Material designated “CONFIDENTIAL,” “HIGHLY

CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY.”

       Receiving Party: a Party that receives Discovery Material from a Producing Party.




                                               6
                Case 20-10343-LSS             Doc 700         Filed 05/27/20        Page 54 of 90




    III.      SCOPE

           This Order applies to all Discovery Material that is produced, formally or informally,

voluntarily or in response to a formal Discovery Request, in connection with the Chapter 11 Cases.

Discovery Material produced in connection with the Chapter 11 Cases, including pursuant to

Bankruptcy Rule 2004, may (unless otherwise agreed by the Producing Party, the Debtors, the

Local Council Committee, each Official Committee, the FCR, and any Common Interest Party

with respect to the Discovery Material at issue) only be used by a Receiving Party to whom such

Discovery Material is produced, and may only be used in the Chapter 11 Cases, including in

connection with any contested matter or adversary proceeding in the Chapter 11 Cases. 3 Discovery

Material may not be used in connection with any other litigation unless agreed to by the Producing

Party of such Discovery Material and by all Parties to such other litigation and, with respect to any

Discovery Material that includes or constitutes Common Interest Protected Material, the consent

of all Common Interest Parties. 4 This Order does not affect, amend or modify any existing

confidentiality agreements, common-interest agreements joint-defense agreements, bylaws of any

Official Committee or unofficial committee, non-disclosure agreements, intercreditor agreements,

protective orders or similar agreements applicable to any Producing Party, Receiving Party, and/or

Party in Interest, including protective orders entered in connection with any other litigation

involving any Producing Party, Receiving Party, and/or Party in Interest (collectively, the

“Existing Confidentiality Agreements”), and nothing in this Order shall constitute a waiver of


3
 The Parties reserve all rights with regard to the discoverability and admissibility of Discovery Material in any
particular contested matter, adversary proceeding, or other litigation.

4
  This provision shall not be read to allow any person or entity to become a Receiving Party to Discovery Material,
or to gain access to or use Discovery Material, that is not produced to such person or entity by the Producing Party.
This provision shall not be read to allow any Party to use Privileged Material, inadvertently disclosed or otherwise,
in these Chapter 11 Cases or in any other litigation.


                                                          7
             Case 20-10343-LSS          Doc 700       Filed 05/27/20    Page 55 of 90




any rights under such Existing Confidentiality Agreements. Where this Order is in conflict with

any Existing Confidentiality Agreement applicable to any Producing Party, Receiving Party, or

Party in Interest, the provision that provides the most confidentiality protection for Discovery

Materials applies (but solely in connection with these Chapter 11 Cases). In the event of a dispute,

a Party relying on an Existing Confidentiality Agreement shall produce copies of such Existing

Confidentiality Agreement that it contends provides more confidential protection than this

Protective Order and, notwithstanding anything to the contrary herein, all Parties reserve the right

to contest or challenge (using the procedures in Section VI) the terms and scope of any such

Existing Confidentiality Agreement as applicable to any Discovery Material.

       The protections conferred by this Order apply not only to Protected Material and

Privileged Material, but also (1) any information copied or extracted from Protected Material or

Privileged Material; (2) all copies, excerpts, summaries, or compilations of Protected Material or

Privileged Material; and (3) any testimony, conversations, or presentations by Parties or their

Counsel that might reveal Protected Material or Privileged Material. This Protective Order shall

apply to information received in connection with these Chapter 11 Cases, including information

obtained pursuant to Paragraph 5.9, but it shall not apply to information that is either: (a)

obtained by the Receiving Party in compliance with this Order after the disclosure from a source

who lawfully obtained the information and was under no obligation of confidentiality to the

Producing Party, or to any Common Interest Party with respect to Common Interest Protected

Material or any other Party to a shared Privilege or Protection; or (b) that was in the public

domain at the time of disclosure to a Receiving Party or becomes part of the public domain after

its disclosure to a Receiving Party as a result of publication or disclosure not involving a

violation of this Order, including becoming part of the public record through trial or otherwise.




                                                  8
              Case 20-10343-LSS         Doc 700       Filed 05/27/20    Page 56 of 90




   IV.      DURATION

         Even after the Debtors’ emergence from the Chapter 11 Cases (or if the Chapter 11 Cases

are dismissed), the confidentiality obligations imposed by this Order shall remain in effect until a

Producing Party agrees otherwise in writing or an order entered by the Bankruptcy Court directs

otherwise. The Debtors’ emergence from the Chapter 11 Cases or the dismissal of the Chapter 11

Cases shall not relieve the Parties from their responsibility to maintain the confidentiality of

Discovery Material and Privileged Material pursuant to this Order, and the Bankruptcy Court shall

retain jurisdiction to enforce the terms of this Order.

V. DESIGNATING PROTECTED MATERIAL

         5.1 Manner and Timing of Designations. Subject to Paragraphs 5.6 and 5.7 and, except as

otherwise provided in this Order or as otherwise stipulated or ordered, Discovery Material that

qualifies for protection under this Order must be clearly so designated before or at the time the

material is disclosed or produced. Any Producing Party may designate Discovery Material as

“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY” in

accordance with the following provisions:

         5.2 “CONFIDENTIAL” Material. A Producing Party may designate Discovery Material

as “CONFIDENTIAL” if such Producing Party reasonably believes in good faith (or with respect

to Discovery Material received from a Party in Interest, has been reasonably advised by such Party

in Interest) that: (1) such Discovery Material (a) constitutes or contains nonpublic proprietary or

confidential technical, business, financial, personal or other information of a nature that can be

protected under the Bankruptcy Rules or the Federal Rules, or (b) is subject to an Existing

Confidentiality Agreement or other legally protected right of privacy; or (2) the Producing Party

(a) is under a preexisting obligation to a third-party to treat such Discovery Material as confidential




                                                  9
              Case 20-10343-LSS          Doc 700        Filed 05/27/20     Page 57 of 90




or (b) has in good faith been requested by a Party in Interest to so designate such Discovery

Material on the grounds that such Party in Interest considers such Discovery Material to contain

information that meets the standard for “CONFIDENTIAL” as set forth herein.

        5.3 “HIGHLY CONFIDENTIAL” Material. A Producing Party may designate

Discovery Material as “HIGHLY CONFIDENTIAL” if such Producing Party believes in good

faith (or with respect to Discovery Material received from a Party in Interest, has been advised

by such other person or entity in good faith) that such Discovery Material contains information

that: (a) constitutes a trade secret under applicable law; or (b) contains such highly sensitive

financial, personal, or business information that is of such a nature that disclosure to persons

other than those identified in Paragraph 7.3 of this Order, as applicable, would present a risk of

competitive injury. Such HIGHLY CONFIDENTIAL material includes, but is not limited to,

Discovery Material reflecting trade secrets; sensitive financial, personal or business

information, including insurance policy information; any financial information provided by an

individual Local Council originally designated as “Committee Advisor Only” but converted to

“Highly Confidential” pursuant to Paragraph 7.4; or those portions of any material prepared by

such Producing Party’s legal advisors, industry advisors, financial advisors, accounting

advisors, experts or consultants (and their respective staff) that are retained by any Party that

include or reveal Highly Confidential Discovery Material. 5

        5.4. “COMMITTEE ADVISOR ONLY” Material. A Producing Party may designate the

following material as “COMMITTEE ADVISOR ONLY”: (a) unaggregated financial

information pertaining to the Local Councils; and (b) any other Discovery Material that the




5
  Information pertaining to abuse victims, minors, BSA employees, and BSA volunteers remain subject to the
confidentiality requirements imposed by the Court. D.I. 9, 66.



                                                   10
               Case 20-10343-LSS             Doc 700         Filed 05/27/20      Page 58 of 90




Producing Party and Receiving Party agree to treat as “COMMITTEE ADVISOR ONLY” due

to its proprietary or otherwise highly sensitive nature. 6 For the avoidance of doubt, any financial

information provided by an individual Local Council, which pertains solely to such Local

Council, shall qualify as “unaggregated financial information pertaining to the Local Councils.”

        5.5 Manner Of Designating Discovery Material. Designation in conformity with this Order

requires the following:

        (a) For Discovery Material produced, provided, or made available in documentary form

(e.g., paper or electronic documents or records, but excluding transcripts of depositions or other

pretrial or trial proceedings), that the Producing Party affix a legend to each page identifying such

material as (i) “Subject to Protective Order,” and (ii) and “CONFIDENTIAL,” “HIGHLY

CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY.” With regard to native files to which

a legend cannot practicably be affixed, the Producing Party shall include the designation

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” in the file name. Notwithstanding any other

provision of this Order, any Producing Party may redact personally identifying donor information

from Discovery Materials that are produced, provided, or made available, regardless of whether

such Discovery Materials are designated “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,”

“COMMITTEE ADVISOR ONLY,” or none of the above, subject to the procedures for

challenging redactions set forth in Section 6 of this Order.

        (b) Except as provided in Paragraph 7.8, for testimony given in deposition or in other

pretrial or trial proceedings, such testimony may be designated as Protected Material: (1) stating

so orally on the record and requesting that the relevant portion(s) of testimony is so designated; or


6
  Notwithstanding the foregoing, and subject to paragraph 7.4 below, the Official Committees’ Other Retained
Professionals may provide Members of their respective Official Committee summaries of financial information
pertaining to the Local Councils, provided such summaries aggregate the financial information and do not report the
financial information of any particular Local Council.


                                                        11
             Case 20-10343-LSS          Doc 700        Filed 05/27/20   Page 59 of 90




(2) providing written notice within seven (7) days of the Party’s receipt of the final transcript from

the court reporter that the relevant portion(s) of such transcript or recording of a deposition thereof

is so designated, except in the event that a hearing on related issues is scheduled to occur within

seven (7) days, such shorter period of time as practicable under the circumstances and to which all

Parties consent (such consent not to be unreasonably withheld). Until expiration of the aforesaid

designation period, as applicable, following receipt of the transcript by the Parties, all deposition

transcripts and recordings shall be considered and treated as HIGHLY CONFIDENTIAL unless

otherwise designated by counsel to any Party on the record at the deposition or in other pretrial or

trial proceedings. Discovery Material previously designated as Protected Material that is marked

as an exhibit during a deposition shall be treated as so designated at all times, regardless of whether

the Discovery Material has been so marked by the court reporter.

       (c) For Discovery Material produced in some form other than documentary and for any

other tangible items, that the Producing Party affix in a prominent place on the exterior of the

container or containers in which the information or item is stored the legend “CONFIDENTIAL,”

“HIGHLY CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY.” If possible, the Producing

Party shall identify in an accompanying cover letter the specific data included in such media that

is subject to the designation.

       (d) For Discovery Material produced, provided, or made available through the secure data

rooms maintained by the Debtors, including Discovery Material provided or made available

voluntarily, that the Producing Party identify Protected Material as “CONFIDENTIAL,”

“HIGHLY CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY” when providing such

Protected Material to the data room’s administrator(s). Such material will be affixed within the

data rooms with a watermark identifying such material as (i) “Subject to Protective Order,” and




                                                  12
             Case 20-10343-LSS         Doc 700        Filed 05/27/20   Page 60 of 90




(ii) “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY,”

consistent with the designation provided by the Producing Party.

       5.6 Derivative Information. Extracts, summaries, compilations, and descriptions of

Discovery Material and notes, electronic images or databases containing Discovery Material

(“Derivative Information”) shall be treated as Protected Material in accordance with the

provisions of this Order to the same extent as the Discovery Material or information from which

such Derivative Information is made or derived.

       5.7 Inadvertent Failures to Designate. The failure to designate particular Discovery

Material as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE ADVISOR

ONLY” at the time of production shall not operate to waive a Producing Party’s right to later

designate such Discovery Material as Protected Material or later apply another designation

pursuant to this Order (“Misdesignated Material”). At such time, the Receiving Party or Parties

shall make arrangements for the sequestration of the Misdesignated Material, and the Producing

Party shall substitute, where appropriate, properly labeled copies of such Discovery Material.

Upon receipt of replacement copies of such Misdesignated Material with the proper designation,

the Receiving Party or Parties shall promptly take all reasonable steps to return or destroy all

previously produced copies of such Misdesignated Material. If requested by the Producing Party,

a Receiving Party shall verify in writing that it has taken all reasonable steps to return or destroy

such Misdesignated Material. No Party shall be deemed to have violated this Order if, prior to

notification of any later designation, such Discovery Material was disclosed or used in any manner

consistent with its original designation but inconsistent with its later designation. Once such later

designation has been made, however, any Discovery Material shall be treated in accordance with

that later designation; provided, however, that if the material that was not designated has been, at




                                                 13
             Case 20-10343-LSS         Doc 700       Filed 05/27/20    Page 61 of 90




the time of the later designation, previously publicly filed with the Bankruptcy Court, no Party

shall be bound by such later designation except to the extent determined by the Bankruptcy Court

upon motion of the Party that did not make the designation. Notwithstanding the foregoing, any

Receiving Party reserves the right to challenge the new designation of any Misdesignated Material

on any grounds pursuant to the terms of this Protective Order.

       5.8 Treatment of “Ineligible Volunteer Files” and Related Documents. As soon as

practicable after the entry of this Protective Order, representatives of the Debtors, TCC,

UCC, FCR, Insurers, and Local Council Committee shall meet and confer in good faith to jointly

determine the treatment of the documents known as the “Ineligible Volunteer Files” and related

documents, including files that concern sexual abuse or similar sexually inappropriate behavior

or conduct (collectively, the “IV Files”). If these parties are unable to agree to the treatment of

the IV Files, then the parties shall consult with one or more of the mediators appointed by the

Bankruptcy Court (“Plan Mediator”) in order to reach a resolution. In the event the Parties

named in this paragraph cannot reach a resolution in consultation with the Plan Mediator, such

Parties may seek the Court’s intervention in accordance with Section 6.2 of this Order.

       5.9 Documents Produced in Prior or Pending Lawsuits. The BSA is and has been a

defendant in lawsuits in which plaintiffs have asserted claims arising from or otherwise related to

sexual and other abusive conduct (the “Prepetition Lawsuits”). During the course of the

Prepetition Lawsuits, the BSA provided certain documents to the plaintiffs, voluntarily or

otherwise (the “Prepetition Documents”). Certain of the Prepetition Documents are subject to

Existing Confidentiality Agreements in the Prepetition Lawsuits in which they were produced (the

“Prepetition Confidential Documents”). The plaintiffs in the Prepetition Lawsuits may share

some or all of the Prepetition Confidential Documents in accordance with the following terms: (a)




                                                14
               Case 20-10343-LSS             Doc 700        Filed 05/27/20       Page 62 of 90




the BSA and Insurers consent to the delivery of Prepetition Confidential Documents to the TCC

Representatives (as defined below) after notice and an opportunity to review any documents that

are proposed to be provided, in which case BSA agrees that the delivery of the Prepetition

Confidential Documents to the TCC Representatives shall not constitute a breach of any Existing

Confidentiality Agreement; 7 (b) except as set forth in this Paragraph, any Prepetition Confidential

Documents delivered to the TCC Representatives shall remain subject to any applicable Existing

Confidentiality Agreement in the Prepetition Lawsuit in which they were produced and shall be

treated in accordance with the terms set forth therein; (c) the Prepetition Confidential Documents

shall be shared only with the TCC’s Counsel, the Members of the TCC, and Other Retained

Professionals of the TCC (collectively, the “TCC Representatives”), and not with any other Party;

and (e) The Prepetition Confidential Documents shall be used only for the purposes of these

Chapter 11 Cases, subject to the limitation set forth in Section III, and may not be used in any

Prepetition Lawsuit or other lawsuit, except for the Prepetition Lawsuit in which they were

originally produced. In the event that BSA and/or the Insurers do not consent to the sharing of any

or all of the Prepetition Confidential Documents, then the TCC may seek Court permission to

obtain the Prepetition Confidential Documents.

VI. CHALLENGING CONFIDENTIALITY DESIGNATIONS

        6.1 Timing of Challenge to Confidentiality Designations. A Receiving Party shall not be

obligated to challenge the propriety of a confidentiality designation at the time of its receipt of

Discovery Material, and a failure to do so shall not preclude or be deemed to preclude a subsequent

challenge thereto. The failure of any Party to challenge the designation by a Producing Party of



7
 The TCC Representatives acknowledge that the BSA is only consenting on its behalf and cannot provide consent
on behalf of any Local Council, to the extent such consent is needed under the relevant Existing Confidentiality
Agreement.


                                                       15
               Case 20-10343-LSS            Doc 700         Filed 05/27/20      Page 63 of 90




Discovery Material as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE

ADVISOR ONLY” during any discovery period shall not be a waiver of that Party’s right to object

to the designation at a later time, including at trial.

        6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution process

by providing written notice of each particular designation it is challenging and describing the basis

for each such challenge. To avoid ambiguity as to whether a challenge has been made, the written

notice must recite that the challenge to confidentiality is being made in accordance with this

Paragraph. Where the challenge to the designation of Discovery Material produced by a Party

or Party in Interest contains or may contain Common Interest Protected Material with another

Party or Party in Interest, the Producing Party shall give prompt notice of the challenge to any

Common Interest Party or Party in Interest with respect to the Common Interest Protected

Material. Within five (5) Business Days of the tendering of the notice challenging the designation

(or such shorter time as required under the circumstances and as consented to by the Parties with

such consent not to be unreasonably withheld), the Parties (and/or Party in Interest, where

applicable) shall attempt to resolve each challenge in good faith. 8 In conferring, the Challenging

Party must explain the basis for its belief that the particular confidentiality designation was not

proper (or, in the case of redactions as provided in Paragraph 5.4(a), is not reasonably necessary

to protect the personally identifying information of the donor) and must give the Producing Party

(and/or Party in Interest, where applicable) an opportunity to review the Protected Material, to

reconsider the circumstances, and, if no change in designation is offered, to explain the basis for

the designation. The Challenging Party and the Producing Party (and/or Party in Interest, where



8
 If the Challenging Party is seeking to challenge the designation made by a Local Council, the Challenging Party
shall provide the written notice required by this Paragraph to the BSA and the Local Council Committee. The BSA
shall facilitate the relevant Local Council’s involvement in the Meet and Confer described in this Paragraph.


                                                       16
             Case 20-10343-LSS           Doc 700        Filed 05/27/20    Page 64 of 90




applicable) shall attempt in good faith to agree on a redacted version of the relevant Discovery

Material that, as a result of such redactions, may receive a less restrictive designation pursuant to

Paragraphs 5.2 or 5.3, as applicable. A Challenging Party may proceed to the next stage of the

challenge process described in Paragraph 6.3 only if it has first engaged in this meet and confer

process or establishes that the Producing Party (and/or Party in Interest, where applicable) is

unwilling to participate in the meet-and-confer process in a timely manner. In the event the

circumstances require that a meet and confer occur more expeditiously (including in the event that

a hearing on related issues is scheduled to occur within five (5) days, or the challenge is raised at

a hearing or trial), the Parties will attempt to resolve the challenge in good faith as soon as possible

after receiving notice of the challenge, and may immediately seek judicial intervention thereafter.

        6.3 Judicial Intervention. If the Parties cannot resolve a challenge without Bankruptcy

Court intervention in accordance with Paragraph 6.2, and if either the Challenging Party,

Producing Party, or Party in Interest wishes to then seek Court intervention, such Parties shall, to

the extent practicable, submit a joint letter or motion to the Bankruptcy Court pursuant to Local

Rule 7026-1 (either, a “Challenging Motion”) (i) reflecting each party’s position, (ii) describing

adherence to the meet-and-confer requirement of Paragraph 6.2, and (iii) attaching any relevant

information (including documents or declarations) and filing relevant documents under seal. All

Parties shall continue to afford the material in question the level of protection to which it is entitled

under the Producing Party’s designation until the Bankruptcy Court rules on the Challenging

Motion.

VII. ACCESS TO AND USE OF DISCOVERY MATERIAL

        7.1 Use of Discovery Material. A Receiving Party may use Discovery Material that is

disclosed or produced by another Party solely for the purposes of the Chapter 11 Cases and any




                                                   17
             Case 20-10343-LSS          Doc 700       Filed 05/27/20    Page 65 of 90




judicial proceedings relating to these Chapter 11 Cases (including any contested matters and any

adversary proceedings commenced in connection with the Chapter 11 Cases), subject to the

limitations set forth in Section III of this Order, and not for any other purpose, including any other

litigation or judicial proceedings, or any business, competitive, governmental, commercial, or

administrative purpose or function. In the case of use by the Local Council Committee and Official

Committees, their Members, Outside Counsel, and advisors that are retained by the Local Council

Committee, Official Committee or their Outside Counsel, in each case in their capacity as such,

Protected Material may be used only in a manner consistent with the applicable Committee’s duties

and responsibilities. Such Protected Material may be disclosed only to the categories of persons

and under the conditions described in this Order. When the Debtors emerge from the Chapter 11

Cases or the Chapter 11 Cases are dismissed, a Receiving Party must comply with the provisions

of Section XIII below (FINAL DISPOSITION). Protected Material must be stored and maintained

by a Receiving Party at a location and in a secure manner that ensures that access is limited to the

persons authorized under this Order.

       7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

the Bankruptcy Court or permitted in writing by the Producing Party, a Receiving Party may

disclose any information or items designated “CONFIDENTIAL” only to:

       (a) to the officers, directors, employees, and Counsel of the Receiving Party;

       (b) each Official Committee, each Member of each Official Committee, and the Official

Committee’s Outside Counsel;

       (c) to the Debtors and their Counsel;




                                                 18
              Case 20-10343-LSS           Doc 700        Filed 05/27/20    Page 66 of 90




        (d) to the Local Council Committee, the Members of the Local Council Committee,

Counsel to each of the Local Council Committee’s Members, and the Local Council Committee’s

Counsel, provided that disclosure is reasonably necessary for purposes of these Chapter 11 Cases;

        (e) the FCR and the FCR’s Counsel:

        (f) the Insurers and their Counsel,

        (g) the Insurers’ respective reinsurers, regulators and other entities to whom disclosure is

required by law , and for whom the Insurers in good faith believe disclosure is required, provided

that prior to such disclosure the disclosing Insurer shall provide the recipient with a copy of this

Protective Order and inform the recipient that the Documents being disclosed are confidential

pursuant to the terms of this Protective Order;

        (h) Other Retained Professionals, provided that disclosure is reasonably necessary for

purposes of these Chapter 11 Cases;

        (i) court reporters and their staff, professional jury or trial consultants, and Professional

Vendors, provided that disclosure is reasonably necessary for the purposes of the Chapter 11 Cases

and complies with the limitations on the disclosure of such material set forth in Local Rule 9018-

1(f);

        (j) for purposes of witness preparation, any deponent or witness who was noticed for a

deposition, or is on a witness list for hearing or trial, in preparation for his or her noticed deposition,

hearing, or trial testimony where such Protected Material is determined by counsel for a Party in

good faith to be necessary to the anticipated subject matter of testimony; provided, however, that

such person (1) is only provided such Protected Material in connection with preparation for the

anticipated testimony, and (2) shall not be permitted to retain copies of such Protected Material;




                                                    19
                Case 20-10343-LSS      Doc 700        Filed 05/27/20   Page 67 of 90




       (k) Deponents and witnesses where counsel has a good faith basis for believing that the

witness would have had knowledge of the contents of the Protected Material in the course of

fulfilling his or her responsibilities or has information that directly bears upon the Protected

Material;

       (l) the author or recipient of a document containing the information or a custodian or other

person who otherwise possessed or knew the information;

       (m) any adverse witness during the course of a deposition where counsel questioning the

witness reasonably and in good faith believes that questioning the witness regarding the document

is necessary;

       (n) a law enforcement agency for the purpose of making a criminal referral or complaint;

and

       (o) any other person or entity with respect to whom the Producing Party (and Party in

Interest, if applicable) may consent in writing and that also has assented to be bound by this Order

by executing a copy of the “Acknowledgment and Agreement to Be Bound” annexed hereto as

Exhibit A.

       A request by a Receiving Party under this Paragraph 7.2(o) must be in writing and

reasonably specify the Discovery Materials that it seeks to disclose, the “person or entity” to which

it seeks to disclose this Discovery Material, and the reason it seeks to disclose these Discovery

Materials. The Producing Party shall use reasonable best efforts to provide a response in three

(3) Business Days from receipt of a written request. The parties shall also make reasonable

efforts to meet and confer regarding any disagreement pursuant to the process set forth in

Paragraph 6.2. If a request pursuant to Paragraph 7.2(o) is denied and efforts to meet and confer

do not yield a resolution that is satisfactory to the Requesting Party and Producing Party, the

Requesting Party may seek the Court’s intervention, as provided in Paragraph 6.3. All Parties shall


                                                 20
             Case 20-10343-LSS          Doc 700        Filed 05/27/20     Page 68 of 90




continue to afford the material in question the level of protection to which it is entitled under the

Producing Party’s designation until the Bankruptcy Court rules on the Challenge Motion.

Privileged Material generated in connection with the defense of the abuse claims that is subject to a

shared privilege or which otherwise contains Common Interest Protected Material is not subject to

disclosure under this Paragraph 7.2(o).

       7.3 Disclosure of “HIGHLY CONFIDENTIAL” Information or Items. Discovery Material

designated “HIGHLY CONFIDENTIAL” may only be disclosed to:

       (a) the Debtors, and the Debtors’ Counsel, and Other Retained Professionals,

       (b) Outside Counsel and Other Retained Professionals retained by any Official Committee

or the Local Council Committee,

       (c) Counsel to Members of the Local Council Committee or an Official Committee,

       (d) Outside Counsel, and Other Retained Professionals retained by the Insurers, as well as

in-house Counsel and non-legal professionals working on these Chapter 11 Cases,

       (e) the Insurers’ respective reinsurers, regulators and other entities to whom disclosure is

required by law, and for whom the Insurers in good faith believe disclosure is required, provided

that prior to such disclosure the disclosing Insurer shall provide the recipient with a copy of this

Protective Order and inform the recipient that the Documents being disclosed are confidential

pursuant to the terms of this Protective Order;

       (f) the FCR and the FCR’s Counsel, and

       (g) the persons or entities identified in Paragraphs 7.2(i)-(o).

       For the avoidance of doubt, Discovery Material designated “HIGHLY CONFIDENTIAL”

may not be disclosed to the Members of the Local Council Committee or an Official Committee

or to any other person or entity not listed in this Paragraph 7.3.




                                                  21
               Case 20-10343-LSS          Doc 700       Filed 05/27/20    Page 69 of 90




          Unless otherwise ordered by the Bankruptcy Court, a Receiving Party shall not disclose

any information or item designated “HIGHLY CONFIDENTIAL” to any other person or entity

without the prior written consent of the Producing Party; provided, however, that (1) this non-

disclosure provision shall not be applicable to any HIGHLY CONFIDENTIAL information that

specifically has previously been publicly disclosed without restriction by the Producing Party

(excluding disclosures by the Producing Party to their respective legal advisors, auditors, or other

professional advisors, or disclosures required by law or judicial process), (2) the persons receiving

HIGHLY CONFIDENTIAL information shall be permitted to discuss such information with only

those parties listed in Paragraph 7.3, and with Members of the Local Council Committee or any

Official Committee, but only to the extent necessary to fulfill their statutory and/or fiduciary

duties.

          7.4 Disclosure of “COMMITTEE ADVISOR ONLY” Information or Items. Discovery

Material designated “COMMITTEE ADVISOR ONLY” may only be disclosed to:

          (a) the Debtors, and the Debtors’ Counsel and Other Retained Professionals ,

          (b) Outside Counsel and Other Retained Professionals retained by an Official Committee,

the Local Council Committee, or the Insurers, as well as Insurers’ in-house Counsel and non-

legal professionals working on this chapter 11 case,

          (c) the Insurers’ respective reinsurers, regulators, and other entities to whom disclosure is

required by law, and for whom the Insurers in good faith believe disclosure is required,

p r o v i d e d that prior to such disclosure the disclosing Insurer shall provide the recipient

with a copy of this Protective Order and inform the recipient that the Documents being

disclosed are confidential pursuant to the terms of this Protective Order;

          (d) the FCR’s Counsel and Other Retained Professionals; and




                                                   22
             Case 20-10343-LSS          Doc 700       Filed 05/27/20    Page 70 of 90




        (e) a law enforcement agency for the purpose of making a criminal referral or complaint.

        For the avoidance of doubt, Discovery Material designated “COMMITTEE ADVISOR

ONLY” may not be disclosed to (i) Members of the Local Council Committee, (ii) Members of an

Official Committee, (iii) Counsel to Members of the Local Council Committee (other than the

Local Council Committee’s Outside Counsel), or (iv) Counsel to Members of an Official

Committee (other than such Official Committee’s Outside Counsel), or (v) any other person or

entity not listed in this Paragraph.

        Unless otherwise ordered by the Bankruptcy Court, a Receiving Party shall not disclose

any information or item designated “COMMITTEE ADVISOR ONLY” to any other person or

entity without the prior written consent of the Producing Party; provided, however, that (1) this

non-disclosure provision shall not be applicable to any COMMITTEE ADVISOR ONLY

information that specifically has previously been publicly disclosed without restriction by the

Producing Party (excluding disclosures by the Producing Party to their respective legal advisors,

auditors, or other professional advisors, or disclosures required by law or judicial process), (2) the

persons receiving COMMITTEE ADVISOR ONLY information shall be permitted to discuss such

information with only those parties listed in Paragraph 7.4, and with Members of the Local Council

Committee or an Official Committee or the FCR, but only to the extent the Producing Party

approves such discussions in advance.

        Notwithstanding the foregoing, all Protected Material containing unaggregated financial

information pertaining to Local Councils designated as “COMMITTEE ADVISOR ONLY” shall

be re-designated as “HIGHLY CONFIDENTIAL” sixty (60) days after the date of production to

any Official Committee or the FCR, unless otherwise agreed to by the Producing Party and the

Receiving Party or directed by a Plan Mediator. The Parties agree that such unaggregated




                                                 23
             Case 20-10343-LSS         Doc 700        Filed 05/27/20   Page 71 of 90




financial information pertaining to Local Councils qualifies as “HIGHLY CONFIDENTIAL”

under this Order. The relevant Producing Party shall provide to all relevant Receiving Parties

new copies of Discovery Material that have been re-designated pursuant to this provision with

revised watermarks or other appropriate confidentiality designations for “HIGHLY

CONFIDENTIAL” Discovery Material as provided in Paragraph 5.5.

       7.5 Designations as to Specific Parties in Interest and Committee Members. If a Producing

Party determines in good faith that the disclosure of Discovery Material to a particular person or

entity presents a reasonable risk of competitive injury, the Producing Party may limit its disclosure

of such Discovery Material (the “Sequestered Material”) to exclude such person or entity (the

“Sequestered Party”). The Producing Party shall, either at the time the Sequestered Material is

disclosed to a Receiving Party or as soon thereafter as practicable, inform such Receiving Party

that the Sequestered Material is not to be disclosed to a Sequestered Party. Any Party or a party in

interest may challenge such sequestration pursuant to the process set forth in Paragraphs 6.2 and

6.3 of this Order.

       7.6 Filing or Submitting Protected Material To Court. Notwithstanding any other provision

of this Order to the contrary, any document containing Protected Material that is submitted to or

filed with the Bankruptcy Court must be filed under seal as a restricted document in accordance

with Local Rule 9018-1 and any applicable Chambers Procedures, or as otherwise ordered by the

Bankruptcy Court. All Protected Material for which a Party or Party in Interest is requesting

permission to file under seal (“Sealed Documents”) pursuant to this Order shall be filed in

unredacted form in conformity with the sealing procedures set by the Clerk of the Bankruptcy Court.

Such Sealed Documents shall be released by the Clerk of the Bankruptcy Court only upon further

order of the Bankruptcy Court.




                                                 24
             Case 20-10343-LSS          Doc 700       Filed 05/27/20    Page 72 of 90




       Any Party or Party in Interest that files a motion to file under seal with the

Bankruptcy Court shall provide counsel to the U.S. Trustee with an unredacted copy of all

documents sought to be sealed, pursuant to section 107(c)(3)(A) of the Bankruptcy Code.

       If a motion to seal has not been ruled upon and the moving party withdraws the motion to

seal, the Sealed Documents subject to the motion shall be returned to the filer thereof, unless

otherwise expressly agreed by the filer in writing, provided that such Sealed Documents

need not be returned to the filer thereof if the Sealed Documents are later filed as public

documents.

       The mere inclusion in a paper or pleading of factual information derived from documents

or things designated “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE

ADVISOR ONLY,” will not require that paper or pleading to be filed under seal if the Parties and

(and any Party in Interest, as applicable) agree in writing prior to filing the paper or pleading that

the factual information actually contained in that paper or pleading would not itself be properly

subject to such designation. If the Parties cannot resolve a dispute regarding the inclusion in a

paper or pleading of facts from documents or things marked “CONFIDENTIAL,” “HIGHLY

CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY,” the procedures of this paragraph shall

be followed prior to the filing of any such paper or pleading.

       Nothing in this Paragraph shall preclude a Party from filing Discovery Material that the

Party itself has designated as its own Protected Material in unredacted form and without

requesting sealing.

       7.7 In certain instances, materials submitted to the Bankruptcy Court may be designated

Protected Material by a Producing Party or identified as Protected Material by a Party in Interest,

and the filing Party may disagree or have no position with respect to whether sealing is




                                                 25
             Case 20-10343-LSS          Doc 700        Filed 05/27/20   Page 73 of 90




appropriate. In such instances, the filing Party shall comply with the procedures in Paragraph 7.6,

but shall indicate in its motion for permission to file under seal that the confidentiality

designation was made by the Producing Party (and/or asserted by a Party in Interest, where

applicable). Such Producing Party (and/or Party in Interest, where applicable) shall also be

served with copies of the motion and the unredacted materials submitted to the Bankruptcy

Court. The Producing Party (and any Parties in Interest, where applicable) will have ten (10)

days thereafter to submit a motion specifying the portions of the Discovery Material to be sealed

and setting forth the reasons why sealing is appropriate under the circumstances, as contemplated

by the Local Rules and the individual practice rules of the Bankruptcy Court, or otherwise

consenting that the Discovery Material need not be sealed. If the Producing Party or Party in

Interest fails to submit a motion as described above, such party shall be deemed to have

withdrawn its designation of the Protected Material as “CONFIDENTIAL,” “HIGHLY

CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY,” as applicable.

       7.8 Use of Protected Material in Open Court. The limitations on disclosure in this Order

shall not apply to any Discovery Material offered or otherwise used by any Party at trial or any

hearing held in open court except as provided in this Paragraph. As part of any pretrial

conference or any meet and confer regarding the use of exhibits in any evidentiary hearing,

counsel for any Party who desires to offer or use such Protected Material at trial or any hearing

to be held in open court shall meet and confer in good faith with the Producing Party (and/or

Party in Interest, as applicable) together with any other Parties who have expressed interest in

participating in such meet and confer to discuss ways to redact the Protected Material so that

the material may be offered or otherwise used by any party, in accordance with the provisions

of the Bankruptcy Code and Bankruptcy Rules. In the case of Protected Material that is, that




                                                  26
             Case 20-10343-LSS          Doc 700        Filed 05/27/20   Page 74 of 90




contains, or that may contain Common Interest Protected Material, such meet and confer shall

include any Common Interest Party with respect to such Common Interest Protected Material.

If the Parties are unable to resolve a dispute related to such Protected Material, then the Party

who desires to offer or use such Protected Material at trial or any hearing to be held in open

court shall comply with Paragraph 7.6 above and, in the absence of relief from the Bankruptcy

Court, such Protected Material shall not be offered or otherwise used at trial or any hearing held

in open court. Notwithstanding anything to the contrary herein, the Parties reserve their

respective rights to argue that this Protective Order will be revisited by the Bankruptcy Court

and any other court hearing an appeal from any order issued by the Bankruptcy Court prior to

any trial given the standard for redacting or sealing information to be used in a trial generally

differs from the standard for redacting or sealing information in pre-trial proceedings.

       7.10 Removal of Sealed Records. Sealed records that have been filed may be removed by

the Producing Party (i) within 90 days after a final decision disposing of the contested matter,

adversary proceeding, or other litigation is rendered if no appeal is taken, or (ii) if an appeal is

taken, within thirty (30) days after final disposition of the appeal.

VIII. PROTECTED MATERIAL DEMANDED, SUBPOENAED FOR DISCLOSURE,
ACTUALLY DISCLOSED, OR ORDERED PRODUCED IN OTHER PROCEEDINGS

       8.1. If a Party is served with a subpoena or a court order issued in other proceedings outside

of these Chapter 11 Cases that compels disclosure of any Protected Material, that Party must:

       (a)     promptly notify in writing the Producing Party and any Party in Interest that has

previously designated such information as Protected Material or that has asserted a Privilege or

Protection with respect to such Protected Material. Such notification shall include a copy of the

subpoena, court order or request;




                                                  27
             Case 20-10343-LSS         Doc 700         Filed 05/27/20   Page 75 of 90




       (b)     promptly notify in writing the party who issued the subpoena or request that some

or all of the material covered by the subpoena, order or request is subject to this Order. Such

notification shall include a copy of this Order; and

       (c)     cooperate with respect to all reasonable procedures sought to be pursued by the

Producing Party (and/or Party in Interest, or Party asserting a Privilege or Protection, where

applicable) whose Protected Material may be affected.

       8.2. With the exception of the U.S. Trustee, if any person or entity who is not a Party to

this Order requests or demands any Protected Material from any Party (including any Party’s

counsel or Representative), the Party or Representative receiving such request or demand shall, if

so entitled and permitted given the nature of the legal process at issue, promptly notify the other

Parties and provide copies of any writings or documents relating to such request or demand. If

any Party wishes to protect the confidentiality of any Protected Material in response to the

demand or request, then the recipient of the demand or request shall, to the extent reasonably

practicable and legally permissible, cooperate with such Party to undertake the necessary steps to

assert such applicable privileges, immunities, and rights to protect the confidentiality of the

Protected Material.

       8.3 If the Producing Party, Party in Interest, or a Party asserting a Privilege or Protection

over Protected Material timely seeks a protective order regarding the Protected Material that is

requested or demanded as described in paragraphs 8.1 and 8.2 above, the Party served with the

subpoena, court order or request shall not produce any Protected Material before a determination

by the Court from which the subpoena or order issued, unless the Party has obtained the Producing

Party’s (and/or, where applicable, the Party in Interest’s) permission, or otherwise reasonably

believes it is legally compelled to do so. The Producing Party shall bear its own costs and expenses




                                                 28
             Case 20-10343-LSS        Doc 700        Filed 05/27/20   Page 76 of 90




when seeking protection in that Court of its confidential material. Nothing in this Order should be

construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful

directive from another Court.

       8.4 The Debtors shall not produce documents or information subject to the attorney-client

privilege, the work-product doctrine, or any other applicable privilege generated in connection

with the defense of the underlying Abuse Claims against the Debtors or privileged as to Chubb

without notice to all parties and an opportunity for the Debtors’ insurers to be heard by the Court

with notice beforehand. Nothing contained in this Protective Order authorizes a Producing Party

to disclose to any Official Committee, the FCR or any other party or entity, or their Retained

Professionals, another party’s or entity’s privileged information generated in connection with the

defense of Abuse Claims that is subject to a shared Privilege or Protection as between the

Producing Party and such party or entity. If a Producing Party intends to produce any such

information, the Producing Party will provide advance notice by email or other writing to any

Common Interest Party with respect to such information prior to production by the Producing

Party of such information under this Protective Order. The notice shall attach the documents or

information sought to be produced. Such Common Interest Party will have three (3) business

days after receipt of the Producing Party’s notice to object by email or other writing to the

Producing Party’s proposed production and, if such objection is delivered to the Producing Party

within the three (3) day period, then the Producing Party and the counterparty will confer in

good faith regarding the objection and proposed production. In the event that an agreement

cannot be reached between the Producing Party and the objecting counterparty, then the

Producing Party will not produce the subject documents or information and the Bankruptcy

Court will determine the issue.




                                                29
             Case 20-10343-LSS          Doc 700       Filed 05/27/20    Page 77 of 90




IX. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

       9.1 If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

Material to any person or entity or in any circumstance not authorized under this Order, the

Receiving Party must immediately (a) notify in writing the Producing Party, and any Party in

Interest that has designated the information as Protected Material, of the unauthorized disclosures,

(b) use its best efforts to retrieve all unauthorized copies of the Protected Material, and (c) inform

the person(s) or entity(ies) to whom unauthorized disclosures were made of all the terms of this

Order. Such disclosure shall be subject to Local Rule 9018-1(f) and limited to members and

employees of the law firm representing the receiving party and such other parties as to which the

Parties agree. If a Producing Party receives notice pursuant to this Article IX that the disclosed

Protected Material contains Common Interest Protected Material, the Producing Party shall

promptly give notice to each Common Interest Party with respect to the Common Interest

Protected Material. Disclosure of Protected Material other than in accordance with the terms of

this Order may subject the disclosing person to such sanctions and remedies as the Bankruptcy

Court may deem appropriate.

X. NON-WAIVER OF PRIVILEGE; INADVERTENT PRODUCTION OF PRIVILEGED
MATERIAL

      10.1 The Parties agree that, pursuant to this Order and under Fed. R. Evid. 502(d), the

inadvertent or unintentional disclosure of Privileged Material, or Discovery Material supplied

under this Order, regardless of whether the information was designated as Protected Material or

was asserted to contain Privileged Material at the time of disclosure, shall not be deemed a

waiver in whole or in part of any privilege or immunity, either as to the specific information

disclosed or as to any other information relating thereto or to related subject matter if, upon

learning of the inadvertent production, the Producing Party (or Party asserting a claim of



                                                 30
             Case 20-10343-LSS          Doc 700       Filed 05/27/20    Page 78 of 90




Privilege or Protection) notifies the Receiving Party in writing of the information of the claims or

privileges or protections and the basis for it. Upon discovery of the inadvertent error, the

Producing Party may request the return of any document inadvertently produced, and the

Receiving Party shall return or destroy the document and any copies within five business days of

such request; provided, however, that the Receiving Party shall have the right to challenge such

clawback as set forth in the subsequent paragraph. The Parties shall cooperate to preserve any

applicable Privilege or Protection or immunity for that disclosed material, including retrieval

of all copies disseminated to any other recipient. For the avoidance of doubt, this Protective

Order shall be interpreted to provide the maximum protection allowed to each Producing Party

by Fed. R. Evid. 502(d).

      10.2 In response to any disclosure of Privileged Material to a party outside of the

privilege, the Producing Party immediately shall notify any Common Interest Party with respect

to such Privileged Material. The Producing Party’s notification shall include copies of the

disclosed Privileged Material and all communications confirming that any Receiving Party has

returned and destroyed all such Privileged Material.

       10.3 Nothing in this Protective Order shall prevent any Party from challenging or

objecting to a claim of privilege, immunity, work-product protection or common interest. Any

party wishing to challenge or object to any such claim of protection shall notify the Producing

Party in writing of such challenge, and the parties shall meet-and-confer in an effort to resolve

such disagreement concerning the privilege or work-product claim with respect to such

Discovery Material. In the event of a challenge to a Privilege or Protection. as to any Privileged

Material that is or contains Common Interest Protected Material, the Producing Party shall

promptly notify the Common Interest Party of such challenge.




                                                 31
              Case 20-10343-LSS        Doc 700        Filed 05/27/20   Page 79 of 90




       A Receiving Party shall not use any Discovery Material that is subject to a claim of

privilege, immunity or protection under this section for any purpose, other than as provided by

Rule 26(b)(5)(B) of the Federal Rules of Civil Procedure. If a Receiving Party files a motion

disputing the claim of privilege, immunity or protection following a meet and confer, the

applicable Producing Party bears the burden of establishing the attorney-client privilege, attorney

work product protection, common interest, or any other privilege, immunity, or protection from

production or disclosure of any such Discovery Material and may oppose such motion, including

on the grounds that inadvertent disclosure does not waive privilege.

       10.4 No Party or its counsel shall have the right to waive the attorney-client, work product,

joint defense privilege, protection for Common Interest Protected Material or any other privilege,

protection or defense that might be applicable to any Discovery Material it has received pursuant

to this Order. Each Party and its counsel, and each Producing Party and its counsel, shall retain

the sole right to waive its own privileges as to any Discovery Material originated solely from it or

its Counsel or other advisors, provided prior notice is given to any other Party and/or Parties that

may have a shared or joint privilege in such Discovery Material that arose prior to the date and

independent of this Order.

       10.5    Nothing in this Order shall limit the Court’s right or any Party’s right to request an

in camera review of any Discovery Material that may be subject to a claim of privilege or other

immunity.

XI. DEPOSITIONS

       11.1 Responsibilities And Obligations Of Court Reporters. In the event that testimony is

designated as Protected Material, the court reporter, who shall first have agreed to abide by the

terms of this Paragraph, shall be instructed to include on the cover page of each such transcript the




                                                 32
             Case 20-10343-LSS         Doc 700       Filed 05/27/20   Page 80 of 90




legend, “This transcript portion contains information subject to a Protective Order and shall be

used only in accordance therewith,” and each page of the transcript shall include the legend

“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY,” as

appropriate. If the deposition is recorded, the recording shall also be subject to the same level of

confidentiality as the transcript and include the legend “CONFIDENTIAL,” “HIGHLY

CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY” if any portion of the transcript itself

is so designated.

       11.2 Use of Deposition Testimony in Court: Any Party or party in interest seeking to use

deposition testimony designated as Protected Material in the Bankruptcy Court must proceed in

accordance with Paragraph 7.6.

XII. MISCELLANEOUS

       12.1 Right to Further Relief. Nothing in this Order abridges the right of any person to seek

its modification by the Bankruptcy Court in the future, including the application of this Order to

any particular contested matter or adversary proceeding or any determination made by a Plan

Mediator with respect to Discovery Material.

       12.2 Right to Assert Other Objections. Nothing in this Order waives any right by a Party

that it otherwise would have to object to disclosing or producing any information or item on any

ground not addressed in this Order. Nothing in this Order shall be deemed a waiver or

relinquishment by any Party or non-Party of any objection, including but not limited to, any

objection concerning the confidentiality or proprietary nature of any documents, information, or

data requested by a Party, any right to object to a discovery request, or any right to object to the

admissibility of evidence on any ground, or to seek relief from the Court from any provision of

this Order by application on notice on any grounds.




                                                33
             Case 20-10343-LSS        Doc 700        Filed 05/27/20   Page 81 of 90




       12.3 Continuing Applicability of Order. The provisions of this Order shall survive the

Debtors’ emergence from Bankruptcy or the dismissal of the Chapter 11 Cases for any retained

Discovery Material. The Debtors’ emergence from Bankruptcy or the dismissal of the Chapter 11

Cases shall not relieve the Parties from their responsibility to maintain the confidentiality of

Discovery Material pursuant to this Order, and the Bankruptcy Court shall retain jurisdiction to

enforce the terms of this Order.

       12.4 Amendment or Assignment of Order. This Order may be amended only by an

instrument in writing signed by the Debtors, the Local Council Committee, the TCC, the UCC,

the FCR, the Insurers, and any other Official Committee that assents to be bound by this

Order by executing a copy of the “Acknowledgment and Agreement to Be Bound” annexed

hereto as Exhibit A, with approval by the Bankruptcy Court; provided, however, notice of

any such amendment shall be given to all other Parties subject to this Order and such other Parties

shall have ten (10) Business Days to affirmatively opt-out of such amendment by providing

written notice to the Debtors, the Local Council Committee, the TCC, the UCC, the FCR, the

Insurers, and any other Official Committee that assents to be bound by this Order and upon

exercising such opt-out then such Party shall be excluded from further access to Discovery

Material and shall only be bound by the obligations of such Order prior to the amendment.

Nothing herein shall preclude a Party from applying at any time (including, without limitation,

after the conclusion of the Chapter 11 Cases) to the Bankruptcy Court for relief from (including,

without limitation termination of) any or all of the provisions of this Order. The Debtors and the

Party seeking to modify or terminate the Order shall meet and confer in good faith to reach an

agreement on any issues in dispute concerning the meaning, application, or interpretation of this

Order prior to any application to the Bankruptcy Court for resolution of such dispute. A




                                                34
             Case 20-10343-LSS          Doc 700        Filed 05/27/20   Page 82 of 90




Producing Party and a Receiving Party may agree to modify this Order as it applies to a

particular production or a particular proceeding in the Chapter 11 Cases as between such

Producing Party and such Receiving Party only with ten (10) Business Days prior notice to the

Debtors, the Local Council Committee, the TCC, the UCC, the FCR, the Insurers, and any

other Official Committee that assents to be bound by this Order by executing a copy of the

“Acknowledgment and Agreement to Be Bound” annexed hereto as Exhibit A. For the

avoidance of doubt, no such Producing Party or such Receiving Party can, through an agreement

of the type described in the previous sentence, modify their obligations with respect to

Discovery Materials designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or

“COMMITTEE ADVISOR ONLY,” or as to Privileged Material by a Party that has not

consented to such modification.

       12.5 Use of Discovery Material by Producing Party. Nothing in this Order affects the

right of any Producing Party to use or disclose its own Discovery Material in any way. Such

disclosure will not waive the protections of this Order and will not otherwise entitle other

Parties or their attorneys to use or disclose such Discovery Material in violation of this Order.

Notwithstanding the foregoing, any Party that publicly disseminates its own Discovery

Material, including in a filing not sealed with the Court or in open court may not subsequently

restrict other Parties’ public use of the same Discovery Material on grounds that such material

constitutes Protected Material; provided, however, that if such material is subject to a shared

Privileged, the other parties to such privilege shall retain all rights as against the producing

party. Nothing in this Order affects the right of any Producing Party or Party in Interest under

applicable law to claw back Discovery Material.




                                                  35
             Case 20-10343-LSS         Doc 700        Filed 05/27/20   Page 83 of 90




       12.6 Obligations of Parties. Nothing herein shall relieve a Party of its obligations under the

Federal Rules, Bankruptcy Rules, Local Rules, any existing joint defense or common interest

agreements, or under any future stipulations and orders, regarding the production of documents or

the making of timely responses to Discovery Requests in connection with any dispute or the

Chapter 11 Cases.

       12.7 Advice of Counsel. Nothing herein shall prevent or otherwise restrict counsel from

rendering advice to their clients in connection with the Chapter 11 Cases and, in the course thereof,

relying on examination of Protected Material; provided, however, that in rendering such advice

and otherwise communicating with such client, counsel shall not make specific disclosure of any

information in any manner that is inconsistent with the restrictions or procedures set forth herein.

       12.8 Enforcement. The provisions of this Order constitute an Order of this Court and

violations of the provisions of this Order are subject to enforcement and the imposition of legal

sanctions in the same manner as any other Order of the Bankruptcy Court. Any Producing Party

(including, for the avoidance of doubt, any Local Council of the Boy Scouts of America that

provides information that is stored in the secure data rooms maintained by the Debtors), regardless

of whether such Producing Party has executed a copy of the Acknowledgement and Agreement to

be Bound, is an intended third-party beneficiary of and may seek to enforce this Order.

       12.9 Attorney-Client Privileged and Attorney Work Product Immunity. Nothing herein

shall be deemed to waive any applicable privilege or immunity, or to limit the relief available to

any Producing Party. Nothing in this Protective Order shall require disclosure of information that

is protected by the attorney-client privilege, work product immunity, or any other privilege or

immunity.




                                                 36
             Case 20-10343-LSS         Doc 700        Filed 05/27/20   Page 84 of 90




       12.10 Reservation of Rights to Seek Documents. Nothing in this Order shall prevent or

limit any right of a Member of an Official Committee (or its Counsel) or the FCR (or his Counsel)

to seek discovery or compel disclosure of any information from any Producing Party under

applicable laws or rules in its individual capacity, including through subpoena, formal discovery

or other process, even if such materials were previously disclosed or released to such Members or

FCR as Confidential Information or Highly Confidential Information, or prevent or limit any right

of the Producing Party to object to any such subpoena, formal discovery or other process, other

than on the grounds that such materials were previously disclosed to such Member in their capacity

as such, or the FCR in his capacity as such, pursuant to this Order.

       12.11 No Modification of Insurance Policies, Rights or Obligations. Nothing in this

Order shall be deemed to modify the rights or obligations under any of Debtors’ insurance

policies that any Insurer issued to Debtors, including the Parties’ rights and obligations

concerning Debtors’ pre- or post-petition production of Documents.

       12.12 Pension Benefit Guaranty Corporation (the “PBGC”). Notwithstanding any other

terms or provisions in this Order, PBGC may disclose Discovery Material to the executive branch

of the United States, Congress or any committee, joint committee, or subcommittee thereof, the

Comptroller General, PBGC and PBGC Board Of Directors, officials, advisors, consultants, and

representatives who have a need to know the information as part of their job responsibilities

(“Officials”). PBGC will inform all Officials having access to such Discovery Material that such

information is subject to this Order. Notwithstanding any other terms or provisions in this

Protective Order, PBGC may disclose information about the amount of underfunding in any

pension plan covered by Title IV of ERISA, including but not limited to information about




                                                 37
             Case 20-10343-LSS         Doc 700        Filed 05/27/20   Page 85 of 90




guaranteed benefit liabilities, unfunded benefit liabilities, plan assets and funding ratios, whether

or not this information is contained in or derived from Discovery Material.

XIII. FINAL DISPOSITION

       Each Receiving Party will use commercially reasonable efforts to return all Protected

Material to the Producing Party or destroy such material (unless such Protected Material has been

offered into evidence, filed without restriction, or otherwise been made publicly available without

a violation of the terms of the Protective Order) within, as applicable, either (A) 90 days of the

request of a Producing Party and/or Party in Interest made after the closing of the Chapter 11 Cases

or (B) 30 days of the request of a Producing Party and/or Party in Interest made after the dismissal

of the Chapter 11 Cases, or in either case as soon as reasonably practicable after such request, or

such later time as the Producing Party and/or Party in Interest may agree in writing. As used in this

subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries,

Derivative Information, and any other format reproducing or capturing any of the Protected

Material. As soon as practicable following a request from the Producing Party, each applicable

Receiving Party shall certify in writing (which may be by e-mail) that, to the best of such Receiving

Party’s knowledge after reasonable inquiry, all Discovery Material containing Protected

Information has either been returned to the Producing Party or destroyed. The Receiving Party

shall not be required to locate, isolate, and return or destroy e-mails (including attachments to e-

mails) that may include Protected Information contained in deposition transcripts or drafts or final

expert reports.

       Notwithstanding the above requirements to return or destroy Protected Information, any

applicable Receiving Party, Counsel, and Other Retained Professionals may retain (i) such

Discovery Material as it reasonably believes (and at all times continues to reasonably believe) are




                                                 38
             Case 20-10343-LSS         Doc 700        Filed 05/27/20   Page 86 of 90




required in order to satisfy applicable law, ethical, or professional obligations, (ii) any analyses,

abstracts, studies, summaries, or reports prepared by the Receiving Party or its Counsel or Other

Retained Professionals based on, containing, or reflecting Protected Information, (iii) any portions

of the Protected Information that are publicly available through no wrongful act or violation of this

Protective Order on the part of the entity or the individual who caused the information to become

generally available to the public through publication or otherwise, and (iv) any portions of

Protected Information that it reasonably believes cannot be practicably destroyed (such as oral

communications, e-mail back-up records, bank-up server tapes, and any records of similar such

automated record-keeping or other retention systems). Any retained Protected Information shall

continue to be protected under this Protective Order.



                                      **END OF ORDER**




                                                 39
           Case 20-10343-LSS         Doc 700         Filed 05/27/20   Page 87 of 90




CONSENTED TO BY:

SIDLEY AUSTIN LLP                           PACHULSKI STANG ZIEHL & JONES LLP
Jessica C. K. Boelter (admitted pro hac vice)
                                            By:
William E. Curtin                           James I. Stang (admitted pro hac vice)
787 Seventh Avenue                          Robert B. Orgel (admitted pro hac vice)
New York, New York 10019                    James E. O’Neill
Telephone: (212) 839-5300                   John A. Morris (admitted pro hac vice)
Facsimile: (212) 839-5599                   John W. Lucas (admitted pro hac vice)
                                            919 N. Market Street, 17th Floor
– and –                                     P.O. Box 8705
                                            Wilmington, DE 1999-8705 (Courier 19801)
SIDLEY AUSTIN LLP                           Telephone: (302) 652-4100
Thomas A. Labuda (admitted pro hac vice)    Facsimile: (302) 652-4400
Michael C. Andolina (admitted pro hac vice) jstang@pszjlaw.com
William A. Evanoff                          rorgel@pszjlaw.com
Matthew E. Linder (admitted pro hac vice)   joneill@pszjlaw.com
One South Dearborn Street                   jmorris@pszjlaw.com
Chicago, Illinois 60603                     jlucas@pszjlaw.com
Telephone: (312) 853-7000
Facsimile: (312) 853-7036                   Attorneys for the Official Tort Claimants’
                                            Committee
– and –
                                            REED SMITH LLP
MORRIS, NICHOLS, ARSHT &                    By: ________________________________
TUNNELL LLP                                 Kurt F. Gwynne (No. 3951)
By: ________________________________ Katelin A. Morales (No. 6683)
Derek C. Abbott (No. 3376)                  1201 North Market Street, Suite 1500
Andrew R. Remming (No. 5120)                Wilmington, DE 19801
Joseph C. Barsalona II (No. 6102)           Telephone: (302) 778-7500
Paige N. Topper (No. 6470)                  Facsimile: (302) 778-7575
1201 North Market Street, 16th Floor
P.O. Box 1347                               – and –
Wilmington, Delaware 19899-1347
Telephone: (302) 658-9200                   KRAMER LEVIN NAFTALIS
Facsimile: (302) 425-4664                   & FRANKEL LLP
                                            Thomas Moers Mayer, Esquire
Proposed Attorneys for the BSA              Rachael Ringer, Esquire
                                            Jennifer Sharrett, Esquire
                                            Megan Wasson, Esquire
                                            1177 Avenue of the Americas
                                            New York, NY 10036
                                            Telephone: (212) 715-9100
                                            Facsimile: (212) 715-8000

                                                Attorneys for the Official Committee of
                                                Unsecured Creditors


                                                40
           Case 20-10343-LSS      Doc 700        Filed 05/27/20   Page 88 of 90




– and –                                     – and –

YOUNG CONAWAY STARGATT &                    DLA PIPER, LLP (US)
TAYLOR, LLP
By: _______________________________         By: __________________________________
                                            R. Craig Martin (No. 5032)
Robert S. Brady (No. 2847)                  1201 North Market Street, Suite 2100
Edwin J. Harron (No. 3396)                  Wilmington, Delaware 19801-1147
Sharon M. Zieg (No. 4196)                   Telephone: (302) 468-5655
Sara Beth A.R. Kohut (No. 4137)             Facsimile: (302) 778-7834
Rodney Square                               Email: craig.martin@dlapiper.com
1000 North King Street
Wilmington, Delaware 19801
Telephone: (302) 571-6600                   WACHTELL, LIPTON, ROSEN & KATZ
Facsimile: (302) 571-1253                   Richard G. Mason (admitted pro hac vice)
Email: rbrady@ycst.com                      Douglas K. Mayer (admitted pro hac vice)
Email: eharron@ycst.com                     Joseph C. Celentino (admitted pro hac vice)
Email: szieg@ycst.com                       51 W. 52nd Street
Email: skohut@ycst.com                      New York, New York 10019
                                            Telephone: (212) 403-1000
Proposed Counsel to the Future Claimants’   Facsimile: (212) 403-2000
Representative                              Email: RGMason@wlrk.com
                                                   DKMayer@wlrk.com
                                                   JCCelentino@wlrk.com


                                            Attorneys for the Ad Hoc Committee of Local
                                            Councils of the Boy Scouts of America




                                            41
            Case 20-10343-LSS         Doc 700     Filed 05/27/20     Page 89 of 90




                                          EXHIBIT A

                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

       I, _____________________________ [print or type full name], of _____________

________________ [print or type full address], declare under penalty of perjury that I have read

in its entirety and understand the Confidentiality and Protective Order that was issued by the

United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) on

_____________________________ in the chapter 11 cases of the Boy Scouts of America and

Delaware BSA, LLC [Case No. 20-10343 (LSS), Docket No. ____] (the “Order”). I agree to

comply with and to be bound by all the terms of the Order and I understand and acknowledge that

failure to so comply could expose me to sanctions and punishment in the nature of contempt. I

solemnly promise that I will not disclose in any manner any information or item that is subject to

the Order to any person or entity except in strict compliance with the provisions of the Order. I

further agree to submit to the jurisdiction of the Bankruptcy Court solely for the purpose of

enforcing the terms of this Confidentiality and Protective Order, even if such enforcement

proceedings occur after termination of the Chapter 11 Cases (as defined in the Order).



Date: ______________________________________

City and State where sworn and signed: _________________________________

Printed name: _______________________________

Signature: ________________________________
              Case 20-10343-LSS     Doc 700    Filed 05/27/20    Page 90 of 90




                                      EXHIBIT B

1. The Chubb Group of Insurance Companies, including but not limited to Insurance Company
   of North America

2. The Hartford Companies, including but not limited to Hartford Accident and Indemnity
   Company and First State Insurance Company

3. Allianz Global Risks US Insurance Company

4. National Surety Corporation

5. Liberty Mutual Insurance Company

6. American International Group, Inc. entities, including National Union Fire Insurance
   Company of Pittsburgh, PA; Lexington Insurance Company; Landmark Insurance Company;
   The Insurance Company of the State of Pennsylvania
OMM_US:77793289.11
